 J.P. STEVENS217(5)By refusing to meet andto negotiate withthe Unionupon request.(6)By announcing and granting unilaterallyand without prior notice and negotiations withthe Unionwage increasesand grade changes toour employees.WE WILL NOTinany likeor related mannerinterferewith,restrain,or coerce our employees inthe exercise of their right to self-organization, to formlabor organizations,to joinor assistInternationalBrotherhood of ElectricalWorkers, AFL-CIO, orLocal 2156of said InternationalUnion, or any otherlabororganization,tobargain collectively throughrepresentativesof their own choosing and to engage inconcertedactivitiesfor the purpose of collectivebargainingor other mutual aid or protection, or torefrain from any or all such activity.WE WILL make whole James Wetherington andWilliam Mitchell for any loss of pay which they mayhave sufferedas a resultof our discrimination againstthem in the manner provided in the Trial Examiner'sDecision.WE WILL offer Mary Sherley the promotion forwhich she was recommended before the strike ofMay 24, 1965, and make her whole for any loss of paywhich she may have suffered from her suspension onJune 7, 1965, and from the denial of her saidpromotion in the manner provided in the TrialExaminer'sDecision.The appropriateunit is:All production and maintenance employees atour Gainesville, Florida, plant, but excluding allotheremployees, includingofficeclericalemployees, professional employees, technicalemployees, guards and supervisors as defined inthe Act.All our employees are free to become or remain, orrefrain from becoming orremaining,members of theabove-named or any other labor organization.GENERAL ELECTRICCOMPANY, BATTERYPRODUCTS, CAPACITATORDEPARTMENT(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 706 FederalOffice Building, 500 Zack Street, Tampa, Florida 33602,Telephone 228-7711, Ext. 257.J.P. Stevens and Co., Inc.andIndustrialUnionDepartment,AFL-CIO.Cases11-CA-2435, 2464, 2484,2485, 2487,2496,2501,2503, 2525, 2450, 2518,2519, 2531,2532,2534,2539, 2675, 2549, 2550,2552, 2564,2584,2506,2720, 2725, and 2703.March 6,1967DECISION AND ORDEROn January13, 1966,Trial ExaminerHorace A.Ruckle issued his Decision in the above-entitled163 NLRB No. 24proceedings, finding that the Respondent' hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in other unfairlaborpracticesalleged in the complaint andrecommended dismissal of those allegations.Thereafter, the Respondent, the General Counsel,and the Charging Party filed exceptions to theDecision and supporting briefs.'The National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at thehearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions, the briefs, and the entire record inthesecases,and hereby adopts the findings,conclusions, and recommendations of the TrialExaminer, with the modifications noted below.2The Trial Examiner found that the Respondenthad unlawfully discharged 19 of the employeesnamed in the complaint, and further discriminatedagainst another employee in the assignment ofovertime work. He also found numerous instances ofinterrogation by the Respondent of employees abouttheir union activities, threats by the Respondentconcerningunionizationand employees' unionaffiliation, and other conduct contravening Section8(a)(1) of the Act. We adopt the Trial Examiner'sconclusions as to all but three of the allegeddiscriminatees, andmodify his Decision in therespects hereinafter noted.8(a)(1) ConductThe Trial Examiner inadvertently failed to findspecifically that certain conduct of the Respondent,which he described, violated Section 8(a)(1) of theAct, although he did make general findings to thiseffect in his "Conclusions of Law." In order toclarifyhisDecision,we list all the incidentsmentioned in his Decision,3 which, in context, wefind violated Section 8(a)(1).4'The Charging Party's request for oralargumentis herebydenied as the record, the exceptions, and the briefs adequatelypresent the issues and the positions of the parties.2[Certain inadvertent errors and omissions in the TrialExaminer's Decision have been corrected by the addition, inbrackets, of the corrections immediately following the appropri-ate words or phrases.];'Only those incidents specifically alleged in the complaint toviolate Section 8(a)(1) are discussed herein.4 [The Board's page and line references to the Trial Examiner'sdecision have been cnanged to section references in the printeddecision.] 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDThreats of reprisals, promises of benefits, andrelated acts of interference:TXD section 2, a,Hawkins' statement to Page that the shift andgeneral overseers were "giving him [Hawkins] hell"because of the union leaflet with Page's name on it,Hawkins' reproach of Page and two other employeesfor not waiting before they "came up with somethinglike that [the leaflet]," and Hawkins' reminder thatPage's name appeared on a union leaflet, made inresponse to Page's query as to why his supervisorswere "mad at" Page; section 2, a, Hawkins' requestthat Page speak to Hall to try to get Hall to quit theUnion, and to get himself out, made at the timeHawkins remarked that he had "good things in mindfor"Page and Hall; section 2, a, Hawkins'statement, in the context of a discussion of theUnion, that the Respondent could fire Page justabout any time it wanted, that Hulsey had "lefthimself open" dozens of times to discharge, and nowit looked like Hawkins was going to have to run themoff; section 2, a, Hawkins' suggestion that Page'sson, Richard, who had left the Respondent's employ,could get his job back if he would get out of theUnion; section 2, a, Hawkins' statement to Hulsey,Page, and Hall that they had "messed [Hawkins]up" by signing union cards, that they were the bestworkers Hawkins had and he was "going to have todo something about it"; section 2, a, Hawkins' queryof Page as to whether he, Hulsey, and Hall had madeup their minds about getting out of the Union, andHawkins' statement that he would not hit them"below the belt" and that before he would fire themhe would "warn" them; section 2, a, Greer's query ofEpps as to whether he had seen Lollis aboutwithdrawingfromtheUnion,andGreer'ssuggestions that Epps do so, as well as Greer'sprognostication that "something was going tohappen" and a man of Epps' age "can't get a job justanytime anywhere he wants it"; section 2, e, Jones'statement to Spearman that if they did not keep theUnion out of the plant it would be a mess, made afterJones asked Spearman if he was going to vote in theelection.Interrogation:TXD section 2, a, Corbett's inquiryas to Owen's whereabouts the previous day, aSunday, on which Owens had attended a unionmeeting; section 2, e, Waldrop's query of Hendersonas to whether Union Organizer Stamps had been toHenderson's home and whether Henderson had runStamps off; section 2, e, McCall's questioning ofSpearman as to whether union people had been tosee Spearman; and section 2, e, Jones' questioningof Sherman about Sherman's companion at theunion meeting.'The above-cited Stevens case is hereinafter referred to asJ PStevens ICreating the impression of surveillance:TXDsection 2, e, Waldrop's revelation to Henderson thatWaldrop knew that union organizers had been toHenderson's home, that an organizer had opened thegate for Henderson's wife on one occasion, and thatthe Respondent knew when organizers came to anemployee's home and "what kinds of cars they [theorganizers] drive."Union insignia:TXD section 2, b, Carter's orderthatHubert Varnadore go home and take off his"AFL-CIO" T-shirt.Attempt at constructive discharge:TXD section 2,c,Brinkley's or Elrod's request that Hill resign hisemployment, made at the time Hill was shown awriteup which related to protected union activity.Discriminatory application of a no-solicitationrule:TXD section 2, c, Brinkley's warning that Hillwould be discharged for "bothering" employeesabout the Union on the job, while at the same timepermitting antiunion employees to harass Hill atwork by following Hill back and forth and asking himif it was his name on the union leaflet and bypropounding other questions about the Union.8(a)(3)Of the 19 employees the Trial Examiner foundwere discharged in violation of the Act, we affirmhim as to 17. We do not agree with the TrialExaminer that the General Counsel has proved bythe preponderance of the evidence that Wylie Hilland William Coker were unlawfully discharged. Inaddition, contrary to the Trial Examiner, we find thatJuanita Faulkenberry was discharged in violation ofSection 8(a)(4).Wylie Hill:From 1952 until July 16,1964, when hewas laid off, Hill had worked for Respondent in theyard of Republic plants 1, 2, and 3 as a laborer underthesupervisionofEdward Locklair, outsideoverseer, and Harold Cloud, yard leader.Hill joined the Union in the summer of 1963 andinformedLocklairof this fact shortly afterThanksgiving, 1963. Shortly thereafter, SupervisorLocklair told Hill that he should not sign a unioncard and that, if he did so, he would lose his job. Hilltestified as a General Counsel witness at a hearingon March 31, 1964, inJ. P. Stevens and Co., Inc.,157NLRB 869.-5Hill's principal duty was to pick up trash fromtrash bins at the three plants by hand or pitchforkand place the trash in a dump truck, by which it washauled to a trash pile. Working with Hill were FloydMcCrorey, who drove the dump truck and assistedin picking up trash, and Samuel Q. Mahoney, whodid the same work as Hill. From time to time Hillalsomowed the lawns, as did Mahoney and J.P. STEVENS219McCrorey, and helped unload cotton from railroadcars and store it in the warehouse, as did about six orseven laborers.In 1962, the Respondent began consideration ofmethods for streamlining the collection of trash, and,inOctober or November 1963, for the first timebegan experimenting with a type of trailer which itbelieved would expedite handling of trash. Underthis new method of collection, seven trailers areplaced in the areas around the warehouses wherethe trash bins l had been, and trash is dumpeddirectly into these trailers. Periodically, a pickuptruck driven by one of the yard crew is attached inturn to each trailer. After spending about 4 or 5minutes cleaning up around the trailer, the driverhauls the trailer to a trash pile, where he dumps thetrash using a winch attached to the trailer. He thenreturns the trailer to its appointed spot. This methodof trash collection requires the employment of onlyone man, the driver, as compared to the three menneeded under the old method.At first, the Respondent used only two of the newtrailers. Then, on or about July 4, 1964, it employedfor the first time a full complement of seven trailers,eliminating completely the dump truck method oftrash collection and with it, Hill's job.Hillwas discharged on July 16. Thereafter,Mahoney was assigned the job of hauling the trailersand McCrorey, with one helper, McClintock, wasassigned to hauling cotton and staple from thewarehouse to the mill and unloading it at the mill.Subsequent to Hill's layoff the Respondent hired twonew employees, Price and Watson, for variouslaborer jobs in the yards. Others in the yard with lessseniority than Hill were kept on after Hill wasdischarged.The Respondent's explanation for Hill's layoff andthe retention of others with less seniority, given toHill at the time of his discharge, was that all theavailable laborer jobs required a knowledge ofreading and writing or an ability to operate complexmechanical equipment. The Respondent assertedthat Hill was illiterate, and was unable to operate thecomplex equipment, whereas all the other laborerscould read and write and could run such equipment.According to Locklair, at the time of Hill'sdischarge he had considered Hill for two or threedifferent jobs. One involved operating a forklift, inwhich the driver moves levers controlling the bladesof the lift and manipulates a gear shift. Although,according to Yard Leader Cloud, all laborers weregiven the chance to learn to use such equipment,Hill had never availed himself of this opportunity.Furthermore,Locklair testified that, sometimebefore Hill's discharge, the Respondent began usinga riding mower with three forward gears and onereverse gear, which replaced the power mower Hillpreviously had used. Hill was "put on" this morecomplicated device, but could not operate it. Fromthis, Locklair concluded that Hill would be unable tomaneuver the even more difficult forklift.6Another job open at the time Hill was dischargedinvolved bailing waste. Locklair explained that forthis job it was necessary to read the classification onseven different bins in which the different types ofwaste were placed, as well as weigh the waste andlog it in a book. Locklair rejected Hill for this jobbecause of his inability to read and write.Locklair was unable to place Hill in McCrorey's orMahoney's job driving a truck as this required adriver's license which Hill did not have. Nor couldHill do McClintock's job, assisting Mahoney on thedump truck transporting cotton and staple, as thisjob involved reading the names of at least sevengrades of cotton, and writing down numbers for thestaple.Hill's illiteracy had come to the Respondent'sattentionmuch earlier when Hill was assigned totransporting cotton bales by handtruck from railroadcars to a weighing platform, prior to storage in thewarehouse. Each bale had a tag with a numberwhich the laborer transporting the bale was requiredto call out to either Cloud or Locklair, who stood bythe scales and recorded the weight of the bale. Hillwas unable to call out the numbers.7 Thereafter, Hillwas assigned on one or two occasions to moving thebales from the weighing platform to the warehouse, ajob which involved no reading or writing, but which,the record shows, was not then a full-timejob, andone which is now accomplished primarily withforklifts.In concluding that thereasonoffered by theRespondent for not placing Hill in another job -thatHill was illiterate and all other jobs required readingand writing-was apretext, the Trial Examineremphasized that Mahoney, who was retained, "waslittle if anymoreliterate than Hill, and others of the20-25 employees doing labor work must similarlyhave been low in the educational scale." The recordevidenceis tothe contrary. Mahoney, who, unlikeHill, had a driver's license, testifiedin detail as tothe reading and writingrequirementsof the above-described job hauling cotton and staple. Nothing inhis testimony indicated that he was illiterate. FrankBeaty, another laborer, testified that he filled out ajob application which asked what grade he hadcompleted in school and which had some elementarymathematics problems he was required to solve.Cloud testified that all the men hired after Hill waslaid off could drive a truck and a "tow motor," couldstencil cotton, which involves reading, and, indeed,could do "any job" in the yard. Finally, Hill himselffiAccording to the testimony of employee Mahoney, Hill hadthe numbers on the bales of cotton And, he did not otherwiseadmitted to Mahoney that he could not operate a forklift or thecontradict Locklair's and Cloud's testimony regarding this part ofriding mowerhisworkAs for Hill's writing ability, the record shows that'Hill testified that he could not read papers or signs but that healthough Hill was able to print his name, he usually signed hiscould read numbers Hill admitted,however,that he had not readname with an "X " 220DECISIONSOF NATIONALLABOR RELATIONS BOARDadmitted that all others with less seniority than hewho were retained could read and write.The Trial Examiner also found that the jobsperformed by the laborers "required no ability toread and write, and Hill had on occasions performedmost of them." The evidence as detailed above doesnot justify this conclusion. Thus, the Respondentsubmitted uncontroverted evidence that the jobsopen required some degree of literacy or an ability tooperate complicated machinery, and that all otherretained and newly hired employees could read andwrite and operate such devices as a forklift andridingmower. In these circumstances, and not-withstanding the Respondent's earlier threat toHill that he would lose his job if he signed with theUnion, we are not convinced that Hill's dischargewas discriminatorilymotivated.Accordingly, weshall dismiss the complaint as to Hill.Juanita B. Faulkenberry:Faulkenberry worked asa weaver in Republic plant 1 for 12 or 13 years untilher discharge on October 23, 1964. Her 30 years ofexperience as a weaver also included jobs for 2 or 3years at the Republic plants 2 and 3.Faulkenberry's work record with the Respondentwas a good one until a time just prior to her dis-charge. Thus, when she was working at plant 1shewas transferred on a trouble-shooting as-signment to a set of looms at plant 2 to get thelooms "straightened out." She helped to reduce thepercentage of seconds on these looms. While atplant3,Faulkenberrywascomplimented bySuperintendent Burns for her "nice work" on adifficult style of cloth. Soon after she came toplant 1, she was the first weaver in 18 months whohad less than 5-percent seconds, and was com-plimented by the general overseer of weaving,Arthur Justus, for her good work.On March 27, 1964, Faulkenberry testified at thefirst hearing as a witness for the General Counsel.Her testimony, as reported by the Trial Examiner,8was that her loom fixer, Ralph Harrison, alleged tohave been discharged in violation of Section 8(a)(3),was "working very hard" on a job that had been left"in real bad shape" and that although she had, onoccasion, complained to her immediate supervisor,Simean Dawkins, about Harrison's slowness inresponding to flags, she did not do so "too much."Faulkenberry'stestimony,therefore,inpartcontradicted that of Dawkins, which was that he had"many" complaints from Faulkenberry aboutHarrison. Her testimony concerning Harrison's hardwork was relied on by the Trial Examiner indiscrediting Dawkins' and Justus' explanation forthedischarge-thatHarrisonwasapoorworker-and in finding instead that the dischargewas discriminatorily motivated.According to Faulkenberry and her then loomfixer,DonaldCarpenter, severalweeks afterSi P Stevens and Co , Inc ,157 NLRB 869, 893-894Faulkenberry testified, Justus watched her moreclosely while she did her normal work. Carpenterwas discharged during the summer of 1964 and wasreplaced by Billy Sneed, a learner fixer who hadnever before fixed looms. In September, with Sneedfixing on almost all her looms, Faulkenberry wasgiven a very difficult style of cloth to weave whichmade it harder for her to "match filling" and to startup her approximately 20 looms. About this time,Peterson, the weaver in charge of Faulkenberry'slooms on the shift preceding Faulkenberry's,complained that the job was too hard for her and wastransferred to another job. Darby was assigned toreplace Peterson. Unlike Peterson, Darby did notleavetheloomsingoodworkingorder.Faulkenberry's uncontradicted testimony on thispoint is as follows:... [S]he [Darby] would leave the warp insuch a mess it would take me two or three hoursto start them up ... we'd have to move endsfrom the selvage over to the center, or to thebody of the cloth and when she would movethose ends she would break off the draw wiresand leave them in, the ends would run up in thedraw wires and mat up sometime. It would takeme ten or fifteen minutes to cut out the mat upand get one loom started up.The combination of a learner loom fixer, a difficultstyle, and a weaver on the preceding shift who leftthe looms in "a mess," a set of circumstances whichno other weaver was confronted with, resulted in adecrease in Faulkenberry's production to between75 and 80 percent.On a number of occasions Faulkenberrycomplained to her supervisors about Darby. She alsorequested a better loom fixer and asked Justus to puther on a particular better set of looms. Dawkins andJustus took no action with respect to her requests,other than promising to speak to Darby. Dawkinstold Faulkenberry that the Respondent could notfind experienced loom fixers, and Snead remainedon her job. Noe, a weaver with less seniority thanFaulkenberry, was transferred to the better loomsbecause, according to Justus, she was a "betterqualityweaver" and the Respondent was havingtrouble with the particular style on those looms. Noewas assigned to the looms despite the fact that herproduction, on one occasion, had been as low as 77percent, and her seconds had been as high as 34percent, much higher than Faulkenberry's and farabovewhattheRespondentconsideredsatisfactory.9As indicated above, Peterson, thesecond shift weaver, had also been transferred fromthe difficult style at her request, but no action wastaken on Faulkenberry's request for a similartransfer.On the morning of October 16,1964, about a weekbefore her discharge, Faulkenberry told Dawkins'Noe was not, however. given a personnel action report forpoor quality or low quantity on this occasion J.P. STEVENSthat on three occasions she hadflaggeda loom thathad been standing idle several hours, but that it hadnot been fixed. Later thatsameday, Dawkins gaveFaulkenberry a personnel action report for lowproduction.This was the first warning, oral orwritten,Faulkenberry had ever received.WhenDawkins showed Faulkenberry the writeup, shereminded him that she did not have an experiencedloom fixer,whereupon Dawkins admitted that heknew this.The last week Faulkenberry worked she wasassignedanexperienced loom fixer,MarvinSheehane.Herproductionincreasedtoanacceptable 88 percent. Nevertheless, on October 23,1964, she was discharged "for low production" and"production changes" which, according to theRespondent,necessitated a reduction in the numberof weavers from 63 to 60. Justus chose to eliminatethreeweavers who were the lowest producers:Flynn, Reufelt, and Faulkenberry. Justus admittedthat Flynn, whom he laid off, had been in and out oftheVeteransHospital and was "a sick man."Reufelt was not laid off, but instead was transferredto a harness cleaning job which Justus admittedFaulkenberry could do. He did not, however.attempt to find out whether Reufelt had seniorityover Faulkenberry, and, indeed, recommended onFaulkenberry's termination slip that she not beconsidered for another job in the plant, despite hersubstantial seniority and apparently unblemishedrecord in jobs as a smash hand and harness cleaner.Although admitting that job assignments and layoffsare usually made on the basis of seniority,Justusoffered no explanation for his preference of Reufeltfor the harness cleaning job except that Reufelt wasa learner weaver who had previously done harnesscleaning. Neither did he explain his determinationthatFaulkenberry was not suitable for anothernonweaving job. At the sametimeJustus dischargedFaulkenberry, who never had been laid off before, heretained at least 10 other weavers with less senioritythan Faulkenberry and whose production,in at leastone instance,was, according to Justus,only "a littlebetter" than Faulkenberry's.The Trial Examiner credited Justus' testimonythathewas not aware of the increase inFaulkenberry's production during her last week untilafter her discharge. However, the Trial Examineroverlooked the fact that after her dischargeFaulkenberry had been to the personnel officeasking for work. During thistimethe Respondent'sforce of weavers was further decreased to 57 andthen increased to 60. The increase of three wasmade by hiring one weaver, Revis, from the outside,by assigning a trainee,Wright, to a weaving job, andby hiring back Otis Varnadore, who had lessseniority than Faulkenberry and who had previouslyquit.Faulkenberry was not offered reemploymentdespite the fact that Justus must have known bythen of the material increase in her productionduring the last week she worked.221In sum,the record shows that: (1) Faulkenberry'stestimony at the first hearing was damaging to theRespondent's case and contradicted that of hersupervisorswho were later responsible for herdischarge;(2) untilthesummerof1964Faulkenberry had a good work record with theRespondent, and had been complimented by hersupervisors: (3) Faulkenberry had seniority overmany other weavers; (4) after the first hearing shewas watched more closely by her supervisors;(5) prior to her discharge Faulkenberry's request tobe transferred to another and easier set of looms wasdenied,whereas the request of Peterson wasgranted; (6) at the time of her discharge theRespondentwasawarethatthespecialcii cumstances of a learner fixer, a difficult style, andaweaveron the preceding shift who leftFaulkenberry'slooms in "a mess,"adverselyaffected her production; (7) the Respondent made noattempt to determinewhether Faulkenberry hadseniority over Reufelt for the harness cleaningjob orto place Faulkenberry in other nonweaving work;and (8) the Respondent did not offer Faulkenberryreemployment when it later increased the number ofweavers, although it knew of the material increase inher production during her last week and of herdesire to work, but instead hired weavers with lessseniority and experience than Faulkenberry. Inthese circumstances we find that the Respondent'sassigned reasons for Faulkenberry's discharge werepretexts and that the real reason was that she hadgiven testimony under the Act unfavorable to theRespondent.Accordingly,we find that bydischarging Juanita Faulkenberry the Respondentviolated Section 8(a)(4) of the Act.William E. Coker:Coker was employed as aweaver on the second shift at the Respondent'sEstes plant at the timeof his discharge on May 25,1965. The plant superintendent was V. T. Jenkins,the general overseer of weaving was J. C. Blackston,and the assistant overseer of weaving, Coker'simmediate supervisor,was ShannonMcCall.In the 13 years prior to his discharge Coker hadreceived 12 personnel action reports. Three of thesewere for work of poor quality. Eight specificallymentionedCoker'spoor inspecting.Thus, onMay 21, 1956, long before he became active in thepresent union campaign, Coker was written upbecause he "ran a wrong draw on loom No. 437 [of]36 yds. With closer inspecting this would have beencaught.Mr. Coker must inspect closer." CokerreceivedsimilarpersonnelactionreportsonSeptember 20, 1956, and June 11, 1958. On May 23,1961, before his union affiliation and activity becameknown to the Respondent, Coker received a writeupbecause he "ran loom No. 274 with thread out (77yards).With proper inspection this thread out wouldhave been caught." Thereafter, as more fully setforthin the Trial Examiner'sDecision,during thesummer and fall of 1964, Coker's name was listed onunion leaflets as a member of the union organizing 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommittee, and a prounion letter he had written tothe Saluda Valley Record, that was rejected by thenewspaper, was printed in a leaflet distributed bythe Union in October 1964.10In March 1965, after noting the high percentage ofseconds woven at the Estes plant, Jenkins spoke toBlackston about betterinspecting.Weavers hadbeen informed prior to this time, and were thereafteragaintold, of the specific steps the Respondentrequires for inspecting cloth. Soon after a weavercomes on a shift he is required thoroughly to inspecteach of his looms byusing alight to examine thecloth for defects. A weaver must: (1) stop the loom;(2) bend over and inspect the face of the cloth;(3) bend over andexaminethe ends of the roll ofcloth and the roll itself; (4) check the cutter; and(5) if there are no defects or if the loom does not needfurther attention,initialand date the cloth. If,however, the loom is making a defect in the cloth,the weavermust not initialthe cloth, but insteadmust stop or flag the loom, or take other appropriateaction.Itisnotdisputed that Coker knew of thisprocedure and had followed it attimesin the past.Nevertheless,onseveraloccasionspriortoMarch 26, 1965, McCall warned Coker that he wasnot inspecting properly. Then, on March 26, morethan 5 months after the distribution of Coker's letter,McCall gave Coker a writeup for high seconds "duetopoor inspection." Again, on March 30, 1965,Coker received a personnel action report, in part, for"not inspecting cloth like he should." Thereafter,Coker improved a little but then, according toMcCall'suncontrovertedtestimony,Coker"dropped back" to a point where he was notstopping each loom as required. Finally, on May 15,1965, McCall wrote Coker up for poor inspection. Atthis time, McCall specifically outlined to Coker thesteps for inspecting which Coker was supposed tofollow.McCall's testimony was that after May 15Coker "got worse" at inspection.On May 24, 1965, according to Coker's owntestimony,hebegan inspecting looms at thebeginning of his shift, after starting some looms.Coker came to loom 46 that had a new warp tied on.This warp had been running about 4 yards of cloth(less than 1 hour's worth) from the previous shift.Coker looked only at the face of the cloth and did notnotice anything wrong; he thereupon initialed it.Coker stated that he did not stop the loom or followthe other steps of the inspection procedure, but that,as the loom had a new warp, he intended to comeback to it after he finished inspecting his 61 looms.While Coker was attending to his other looms,McCall came to loom 46 and noticed some tornselvage on the loom. The torn portion of the clothwas going around a separate roll which was causinga"build-up,"asituationthatcould result inextensive damage to the loom. McCall cut off thatparticular defective part of the cloth and instructedthe cloth doffer later to doff the cloth and bringMcCall the torn portion. Blackston was shown thistorn portion the next day, May 25, 1965. After notingthat Coker's initialswere on the cloth and that thetorn portion wasrunning atthe time Coker initialedit,Blackston concluded that it was apparent thatCoker had not properly inspected the cloth, but hadinitialed it anyway. He thereupon asked for, andreceived, Jenkins' permission to discharge Coker,whereupon Coker was called into Blackston's officeand terminated. Coker's termination slip lists the"details"ofhisdischargeasfollows:"Thisemployee allowed a loom to run tearing up cloth. Hehad initialed cloth as if he had inspected but had not.He has got so he will not follow instructions andwarnings."The Trial Examiner found that as "the endpurpose of a weaver's checking his cloth is to helpminimizethe number of seconds he produces," andas "Coker's seconds were average or fewer. thanaverage," he could not attach much importance toCoker's failure to inspect properly. The Respondentcontends that it is important for its weavers to followthe prescribed methods of job performance whetheror not their particular seconds are high or low.Jenkins testified that if inspection procedures werenotfollowed the Respondent's "whole qualityprogram would go haywire." Jenkins stated whatimpact the failure of one weaver to follow procedurewould have on the other weavers:... [I] t would certainly have an effect on otherweavers, due to the fact that they would say,well,we have so much time allotted forinspection on our job; this fellow is going tospend ten minutes, and I have to spend forty;there's something wrong.Similarly,Blackston emphasized the need foruniforminspectionproceduresregardlessofwhether unorthodox methods of inspection mightsometimes result in fewer seconds for a particularindividual:...[I] fone is doing it [inspecting inaccordance with the procedures outlined] andthe other one is not, then you can see it all overthe weave room when a person is not inspectingproperly, if you let one go on and on and on thatway, before long you've got them all doing thesame thing; and that's what happened; McCallcomplained tome that Mr. Coker wasinspecting looms, walking up the alley with alight shining from one to the other, this way, noteven stopping the loom off; well, other weaverscould see what he was doing; their jobs connectto his.We are persuaded, in view of the above, that theRespondent regards as important adherence to itsCoker was also a union observer at an NLRB representationelection among the Respondent's employees at the Estes plant onMay 13, 1965 J.P. STEVENSprescribedinspectionmethods. Further, the recordshows that the Respondent's concern for Coker's laxinspection methods predated his union activity, andthatCoker continued his unorthodox inspectionmethods after he joined the Union. In the 3 monthsprior to his discharge he received three personnelaction reports for poor inspecting. At the time of thelast of these reports he was specifically told what hemust do to inspect properly. Coker disobeyedinstructions,and the result was a torn selvage thatcould have seriously damaged a loom, which Cokerneverthelessinitialedas free from defects. In view oftheabove,we are not persuaded that theRespondent's reason for discharging Coker-that hefailedtoinspectproperly-wasapretext.Accordingly, we shall dismiss the complaint as toCoker.We also modify the Trial Examiner's Decision inthe following respects:' 1With respect to the employment history of BenSuratt, the Trial Examiner did not mention twopersonnel action reports received by Suratt. One, onFebruary 3, 1964, was for inefficiency, and the other,on June 25, 1964, was for smoking outside the Mill. 12The Trial Examiner also stated that Suratt, Hyatt,and Hubert Varnadore began wearing union buttonsand T-shirts at work, and that "Carter sent themhome to take the insignia off." While all threeemployees wore the insignia apparently on a numberof occasions, the record shows that Carter told onlyVarnadore to go home and take the T-shirt off.Neither Suratt nor Hyatt was wearing a union T-shirtwhenCarterspoketoVarnadore.Thesemodifications. however, do not affect our judgmentthat Suratt was discharged for hisunionactivity.Thus, it is still true, as the Trial Examiner found,that Suratt never received a personnel action reportuntilhis name had been posted as a union memberand that his discharge directly followed aresumption of hisunionactivity, evidenced by hiswearing of union insignia.In section 2, a, of his Decision, in discussing thedischarge of John Fulbright, the Trial Examinerstates that, "there is no evidence that Fulbright[distributed leaflets in the plant] ... except duringbreaks and in the washroom." The testimony ofemployee Hiot was that he told Supervisor Scruggsthat Fulbright had asked Hiot to pass leaflets "outover job," but that Hiot did not do so. EmployeeO'Bryant testified that he saw Fulbright put leafletsin rolls of cloth, in the shuttle boards, and on workbenches, but that when Scruggs asked O'Bryant" The Trial Examiner inadvertently failed to make specificfindings that the following employees were discharged in violationof Section 8(a)(3) of the Act Oliver Durham, W 0 Epps, FrankWojeck, James Hill, Leroy Reeves, Rufus Finley, and DonaldJonesWe hereby rind that these employees were discharged inviolation of Section 8(a)(3) of the ActWe also find that JamesRosemond was denied overtime in violation of Section 8(a)(3) ofthe Act Although the Trial Examiner's "Conclusions of Law"include a finding that the Respondent discriminated against BenSuratt, Hubert Varnadore, John Fulbright, and Willis Young for223who had been distributing the leaflets O'Bryantreplied that he did not know. We correct theseomissionsby the Trial Examiner, but find that theydo not have a significant impact on the TrialExaminer's findings that the Respondent's 12-dayinvestigationtodeterminewhere the leafletsoriginatedwas "barren of result." The onlyinformation received by the Respondent came fromGodfrey and Hiot, neither of whom had actuallydistributed any leaflets, and whose statements to theRespondent hardly establish that Fulbright actuallydistributed leaflets during working hours. We note,furthermore, that although Scruggs purported toconduct an "investigation" as to the origin of theleaflets, he failed to question the alleged culprit,Fulbright, although Fulbright was an employee of 13years' service to the Respondent, and even refusedspecifically to state to Fulbright at the time of hisdischarge that he was responsible for distributingthe leaflets. Finally, we find it significant that it wasnot uncommon for leaflets to be left around theplant, but that the record does not show that theRespondenthadeverbeforeconductedan"investigation" as to the origin of such leaflets and,indeed, had apparently tolerated the presence ofunionliterature in theplant.On all the evidence, weagree with the Trial Examiner that Fulbright, whowas dismissed less than a month after he gavetestimony on behalf of the General Counsel at thehearing inJ. P. Stevens I,was dischargedin violationof Section 8(a)(3) and (4) of the Act.In discussing the discharges of Willard Page andJuniorHulsey, the Trial Examiner stated thatCothran "saw Page and Hulsey leave the washroomabout 10 minutes before midnight and get on thefreight elevator, but that he did not know where theywent." The Respondent contends that the recordshows that Cothran told Hawkins that he had "seenthem [Page and Hulsey] leave." On cross-examination,however, Cothran clarified this laststatement.A. .... he [Hawkins] asked me had I seenthem; that is, he didn't ask me where they were.Q.What'd you say?A. I told him, yeah, I'd seen them leave.Q. Leave where?A. Leaving the picker room.Q. You don't know where they went whenthey left the picker room, do you?A.Well, it is not up to me to find out wherethey went.giving testimony under theAct, the TrialExaminer failed to sofind in discussing the individual case of each of these employeesWe correct this oversight and hereby find that the above fouremployees were discharged in violation of Section 8(a)(4) of theAct'tTheTrial Examiner did note that Suratt received a personnelaction report on July 22, 1964, but incorrectly stated that thisreport was issued by Brannon The report was actually writtenand signedby Carter 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER: Your answer is no, is thatit?THE WITNESS: Yes, sir.Thus, the record confirms the Trial Examiner'sfindings concerning Cothran's testimony, which wefind to be vague and of little value.But even if the foregoing testimony may be read assuggesting that Page and Hulsey may have left theplant 10 minutesearly, the record also shows thatothers in Page's and Hulsey's crew had, on occasion,left early without being reprimanded or discharged;indeed, it affirmatively appears that Hawkins hadinstructed the crew in the past to "ease out" 2 or 3 ata time starting at 11:20, 40 minutes before the end ofthe shift. In view of the above, we agree with theTrialExaminer that the reason offered for thedischarges of Page and Hulsey was a pretext andthat the real reason was their union activity.[';In finding that the discharge of Jake Owens wasdiscriminatorilymotivated, the Trial Examineroverlooked a final incident preceding the discharge.On May 5, one day before Owens' discharge, he wasinstructed by Thomas to clean up a warehouseplatform by picking up paper in the yard around theplatform, emptying the trash cans, and puttingcertain tie bands in a scrap bin. When Thomaschecked to see if Owens had done the job, he foundthat Owens' crew had picked up paper around theplatform but had not yet cleaned off the platformitself. It was then that Thomas decided to terminateOwens. This last incident appears to be trivial,however, when considered in the context of Owens'job history. Owens had worked for the Respondentfor 17 years,during mostof which time his workperformance, the record shows, was good. For about2-1/2 years preceding his discharge, Owens hadbeen a leadman directing a crew of about fiveemployees. . According to Thomas,beginning inJanuary 1965 Thomas spoke to Owens on at leastthree occasions about specific jobs Owens' crew hadbeen directed to do but which had not beenaccomplished quickly enough. On none of theseoccasions, however, was Owens issued a personnelaction report, which indicates that the Respondentdid not consider these very important. Then, onMay 3, Corbett interrogated Owens about Owens'attendance at a union meeting held the previous day,an interrogation which we have found violatedSection 8(a)(1) of the Act. On May 5 Thomasobserved Owens' slowness in finishing the above-described platform cleaning job. Although Owenshad completeda partof this workassignment,Thomas, on May 6, summarily decided to dischargeOwens. Thus, Owens' discharge came only 4 daysafter his appearance and speech at a union meeting.Under all the circumstances, we do not believe thatthe Respondent considered the platform cleaningincidentanymore serious than those mattersThomas previously had discussed with Owens.Further, we find it significant that Owens had donegood work for the Respondent for almost 17 yearsand that the Respondent was willing to tolerateOwens' shortcomings for a period of 4 monthspreceding his discharge, but not after he was seen atthe union meeting. Accordingly, we agree with theTrial Examiner that the assigned reason for Owens'discharge was a pretext and that the real reason washis union activity.The Trial Examiner found that the complaintsabout Frank Wojeck received by Dempsey were"vague and undefined" and that "Dempsey had nopersonal knowledge" of Wojeck's solicitation onworking time. The record shows, however, that oneofDempsey's own employees, John Bowles,complained to Dempsey that Wojeck solicitedBowles while Bowles was welding. We correct thisoversight by the Trial Examiner, but note that it doesnot detract from the Trial Examiner's findings that:(1)Wojeck had worked for the Respondent for 11years; (2) the Respondent had never complainedabout his work performance; and (3) Dempsey hadnot attempted to obtain Wojeck's side of the story oreven to advise Wojeck as to the specific nature ofthe complaints against him. Further, the recordshows that the Respondent had in the past permittedsolicitations on company time. Thus, Lions Club" In orderingthat Page bereinstated, the Trial Examiner didnot discuss an incidentthat occurred in the pickerroomoffice atthe time of Page's discharge Accordingto Page,on the day of thedischarge Hawkins calledPage into the office where Hawkinsquestioned him astowhere hehad been at11 50 the previousnightPagereplied that hewas on the job, whereupon Hawkinssaid hehad checked and Page wasnot there Then Page said,"you'relying, you wasn'teven outthere" Later, after Pageand Hulsey were told theywere being discharged for leavingearly, Page "flew mad" and "cussed him [Hawkins] out witheverything[lie] could thinkof," including calling Hawkins "ason of a bitchand a bastard " Hawkins'testimony was that Pagefirst called him "a damned liar," or claimed thatHawkins "wastelling a damned lie," and later called him a "sonof a bitch," andtold Hawkins that lie "wasgoing to smash[his] head in or break[his] legs "While we do notcondone this kindof employeemisconduct,considering all the circumstancesof thesecases,and particularlythe Respondent's numerous and flagrantunfair labor practices,we donot on balancefind it sufficientlyserious to warrant denialof reinstatementand backpay Thus, there isno evidence thatprior to, or after, the incident in the office Page made intemperateremarks or engaged in physical violence Just prior to the incidentin question Hawkins had accused Page of not being on the job (theTrial Examiner found to the contrary) and had announced Page'sdischarge,which was discriminatorily motivatedWith goodjustification,therefore,Page believed he had been treatedunfairlyThe Fourth Circuit Court of Appeals recently held insimilar circumstances thatAn employer cannot provoke an employee to the point whereshe commits such an indiscretion as is shown here and thenrely on this to terminate her employmentThe moreextreme an employer'swrongful provocation the greaterwould be the employee's justified sense of indignation andthe more likely its excessive expression[R]efusal toreinstateherwould put a premium on the employer'smisconductN.L R BvM & B Headware Co ,349 F 2d 170 (C A 4), ofLocal 833, UAW v N L R B (Kohler Co ),300 F 2d 699 (C A D C )Accordingly, we agree with the Trial Examiner that Willard Pageshould be reinstated with backpay JP Stevens and Co , Inc ,157NLRB 869, fn 10 J.P. STEVENS225members, includingDempsey,soldbroomsthroughout the plant on working time, a toolsalesmanset up a display inside the plant and soldthe employees tools during their working hours, andmoney was solicited for Girl Scout cookies, needlesfor the band-raisingfund, and chocolate bars forchildrengraduating from school, all withoutobjection by the Respondent. Accordingly, we agreethattheassignedreasonforWojeck'sdischarge-that he interfered with the work of otheremployees-was a pretext, and that the real reasonwas hisunionactivity.In section 2, c, the Trial Examiner related aconversation involving JamesHill and SupervisorTrotter. According to the Trial Examiner, Hill wasasked by Trotter if he were aunion man,and Hillreplied that he was, whereupon Trotter is quoted bythe Trial Examiner as saying, "You know you'll getfired for that." The record shows, however, that thequery as to Hill's unionaffiliation and the statementaboutbeing firedwere actuallymade by anonsupervisory employee, Eskew, although in thepresence of Trotter. We correct this error but notethat it does not detract from the Trial Examiner'sfindings, with which we agree, that the Respondentmounted a campaign to get rid of Hill as soon as hisname appearedon a unionleaflet, and finallydischargedHillonunsupportablegrounds.Accordingly, we agree with the Trial Examiner thatHill was dischargedin violationof Section 8(a)(3) ofthe Act.ThecomplainthereinallegesthatfromNovember 22,1963,andcontinuinguntilSeptember 14, 1964, the Respondent reduced thehours of work of James Hill, in violation of Section8(a)(3) of the Act. The Trial Examiner did not discussthis aspect of the case or make findings thereon. TheGeneral Counsel's exceptions contend that for theperiod in question Hill was given 1 hour lessovertime per week than all other employees in hisdepartment, and was additionally deprived of workon double shifts which he had done prior toNovember 22, 1963.The record shows that in or about September1963, shortly after Hill joined the Union anddistributed a union leaflet with hisname onit,Hill'sdepartment went on a 6-day, 48-hour week, a changefrom the normal 5-day, 40-hour week. The 6-dayweek continued until the time Hill was dischargedon September 14,1964.About the middle of October 1963, the above-described conversation between Hill, Eskew, andTrotter took place, during which Hill admitted thathe was a union member. Hill testified that the weekafter this conversation he began to lose overtime.Data submitted by the Respondent corroborateHill's claim. Thus,in theperiod November 18,1963,to September 14, 1964, Hill worked 310.5 hours ofovertime, whichamounts to an averageof 7 hoursper week during that 44-week period.In contrast, allotherregularemployees in Hill's departmentaveraged8hours'overtimeperweek.TheRespondentofferednoexplanationforthisdiscrepancy.Hill also testified that prior to his conversationwithEskew and Trotter, the Respondent hadfrequently designated Hill and Dockery, anotheremployee, to work a double shift.'`' That is, thesetwo employees would stay on after the conclusion ofthe second shift, on which they regularly worked,and would work the third shift from midnight untilbetween 7 a.m. and 8 a.m. for which they receivedtime-and-a-half pay.After Hill told Trotter in mid-October 1963 that hewas a union member, Hill received no double-shiftwork, although Dockery continued to get thisassignment.On one occasion, according to Hill,Dockery complained to Hill that the Respondent"was working him [Dockery] too much" and askedHill if he would work the overtime that night inDockery's place. Hill agreed and suggested thatDockery speak to Johnson, their second hand.Nevertheless, on this occasion Hill was not assignedthe double shift. Hill also stated that he had directlyrequested his supervisorsto assignhim overtimework, but tono avail.In these circumstances, wefind that Hill was denied overtime work because ofhisunionaffiliationand activity, in violation ofSection 8(a)(3) of the Act, and shall order that he bemade whole for any loss of earnings suffered as aresult of the discriminationagainst him.In discussingthe discharge of Willis Young, theTrial Examiner did not mention that Young hadgiven testimony under the Act, although in his"Conclusions of Law" he lists Young's discharge asa violation of Section 8(a)(4).We note that Youngtestified as a witness for the General Counsel at thefirsthearing on June 24, 1964, and, accordingly,make this addition to the Trial Examiner's findings.We agree with the Trial Examiner that Young wasdischarged in violation of Section 8(a)(3) and (4) ofthe Act.The Trial Examiner attributed to Willie Pulley,who directed the work of John Little and LeslieHancock, certain damaging admissions and threats.The Respondent contends that Willie Pulley is not asupervisor. The record shows, however, that Pulleyis the only person directing the work of the 8-10employees in the cloth room for most of his shift andthatPulley gives employees time off for illness.Accordingly, we find Willie Pulley to be a supervisorwithin the meaning of Section 2(11) of the Act." This is substantiated by a document submitted by theRespondent was on a 5-day week,Hill earned an average of 6.3Respondent which shows that for the period from January 20,hours of overtime per week1963, through November 17, 1963,during almost all of which the 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYInJ. P. Stevens I,decided last year, we found that"theconventional reinstatement, backpay, andposting of notice requirements for 8(a)(3) and (1)violations are not completely adequate to undo theeffect of the massive and deliberate unfair laborpractices committed by Respondent in its successfulefforts to frustrate organization by its employees."Accordingly, we ordered the Respondent, in additiontoour usual remedies, to: (1) convene duringworking time meetings of employees in the variousdepartments of its North and South Carolina plantsand read to them a copy of the "Notice to AllEmployees"; (2) mail copies of the notice, after it hasbeen signed by the Respondent's representative, toeach of its employees in its plants in the States ofNorth and South Carolina; and (3) give to the Unionand its representatives, upon request, reasonableaccess to its bulletin boards and other places wherenotices to employees are customarily posted for aperiod of 1 year beginning with the issuance date ofthat Decision.The Charging Party has requested that, inaddition to the above three remedies, we also requirethe Respondent to furnish the Union with a list ofnames and addresses of its employees. We havedecided to give all four remedies and now proceed toexplicate more fully our reasons therefor.The Trial Examiner here observed that:The record of the 1965hearing[the instantcase]reflectsthecontinued,systematicdeterminationof this employer as revealed bythe record of the 1964 hearingU. P. Stevens I],todestroy the union root and branch bydischarging itsmost active members on anypretext which might come to hand, or could beinvented, by threatening to discharge othersunlesstheycame to management andrenounced the Union, and by provoking theresignation of still others from Respondent'semployment. No other conclusion can be drawnthan that Respondent has largely succeeded inits purpose.i'Our records of past cases involving this Respondent showthat the above cases do not represent isolated instances where theRespondent violated the Act, but are rather two more in a seriesof cases which reflect the Respondent's general policy of chillingunionism by committing unfair labor practices or engaging inobjectionable conduct Thus, inIndustrial Cotton Mills (Divisionof J PStevensCo),102 NLRB 1265, the Board, in 1953 foundthat the Respondent had violated Section 8(a)(3) and (1) of the Actwhen it denied reinstatement to two strikers who were unionmembers This decision was affirmed,in part, by the FourthCircuit Court of Appeals inN L R B v IndustrialCottonMills(Divisionof J P Stevens Co),208 F 2d 87 (C A 4) In 1955, inDelta Ftntshing Company(Divisionof J P Stevens & Co,Inc -Plant No3), 111 NLRB 659, the Board held that theRespondenthad violated Section 8(a)(1)of the Act byinterrogatingand threatening employees about their unionactivityand by promulgating an illegal no-solicitationruleTheRespondent was found by the Board to have violated Section8(a)(3) and(1) of the Act again in 1959 inJ P Stevens&Co , Inc ,125 NLRB 1354,when its supervisors discharged employees forThe total of unfair labor practices committed bythe Respondent in this case and inJ. P. Stevens I,involving more than 20 of the Respondent's plants,supports the Trial Examiner's observation. In thesecases the Respondent unlawfully discharged a totalof88 employees for their union activity anddiscriminated against 4 employees because of theirunion affiliation by not assigning overtime to them,in violation of Section 8(a)(3) of the Act. In addition,the Respondent violated Section 8(a)(4) of the Act bydischarging seven employees for participating inNational Labor Relations Board proceedings. TheRespondent also otherwise interfered with, coerced,and restrained its employees in the exercise of theirright to self-organization and to engage in concertedactivities, a right guaranteed by Section 7 of the Act.Itdid so in these two cases by making at least 30,threats of reprisals and promises of benefits toemployees, by engaging in four acts of surveillanceand in two instances creating the impression ofsurveillance of union activities, by demanding ontwo occasions that employees remove union insignia,by posting threatening notices on its bulletin boards,and by discriminating against union adherents in theapplication of a no-solicitation rule. t 5 The recordbefore us of extensive unfair labor practices and thehistoryof illegal conduct by the Respondentpersuade us that conventional remedies would notbe adequate to disabuse the employees of the effectsof the Respondent's flagrant conduct and to bringhome to the Respondent's employees the messagethat the Respondent is being required to cease anddesist from interfering with their rights guaranteedby Section 7 of the Act, to join or not to join a union.Remedies other than the conventional ones areclearly called for here.We note that the Supreme Court has recognizedthatCongress conferred upon the Board broaddiscretion to create remedies to meet specificsituations where the normal modes of relief will notsuffice to right the outstanding wrong. In the leadingcase ofPhelps Dodge Corporation v. N.L.R.B.,313U.S. 177, 194, Mr. Justice Frankfurter indicated theCourt's view of the Board's powers in this area:their union activity,and made threats of firing and plant closings,and predictions of violence in the event of unionizationDuring the period of time covered by the instant case,representation electionswere held at various plants of theRespondent,where the Respondent continued its course of illegalconduct In J PStevens& Co , Inc(Duncan Plant),Case11-RC-2136 (not published in NLRB volumes),an election whichtheUnion lost was set aside because the Respondent'ssupervisorshadunlawfullyinterrogatedand threatenedemployees, had ordered an employee to write "Vote No" on about20-25 cards and distribute them to employees on working time,and had permitted antiunion employees to distribute literature onworking time while publishing a no-solicitation rule prohibitingsimilar union employee solicitation A representation election atsix of the Respondent'splants in J P Stevens&Co , Inc ,11-RC-2095(not published in NLRB volumes),was also set asidebecause prior to the election the Respondent had made thinlyveiled threats to employees of plant closing and discharge in theevent of unionizationi J.P. STEVENS... [I] n the nature of things Congress could notcatalogue all the devices and stratagems forcircumventing the policies of the Act. Nor coulditdefine the whole gamut of remedies toeffectuate these policies in an infinite variety ofspecificsituations.Congressmet thesedifficulties by leaving the adaptation of meansto end to the empiric process of administration.The exercise of the process was committed tothe Board, subject to limited judicial review.''Mindful of the proscription against remedieswhich may unduly penalize a respondent17 as well asof the necessity of being imaginative and meticulousinfashioningourorders,'Kwe have hereinprescribed only such remedies as are warranted bythe record before us. This record and that of earliercases is replete with examples of unlawful attemptsby the Respondent's supervisors to wean individualemployees away from the Union or to prevent themfrom joining it. These illegal attempts involvedinterrogations, promises, and threats that were mostoften followed by unlawful discharges of unionmembers, carried out by these same supervisors,which reached massive proportions.This individual, face-to-face approach by theRespondent's supervisors towards its employees wefind to have a greater psychological impact upon theemployees than similar remarks made by anemployer in a letter to all employees or in a speech toa large assembly of workers." We find, therefore,that the posting of a notice, which is our usualremedy, is insufficient to dissipate the effects of theRespondent's unfair labor practices. In this case it isessential that each employee be made individuallyaware of his statutory rights."' Accordingly, we haveordered the Respondent's supervisors, many ofwhom were directly implicated in the unfair laborpractices described above, to read the attached"Notice to All Employees" to the employeesin theirdepartments,therebydirectlyplacingtheimprimatur of recognizable supervisory authority onthenotice.We have also ordered that theRespondentmail copies of the "Notice to AllEmployees" to its employees to ensure thatemployees who are sick, on vacation, or otherwiseabsentwhen the notice is read will have anopportunity to be adequately informed of the"'See alsoMay Department Stores v N.L R B ,326 U S. 376,391-392,where the Court recognized that "the Board has thesame power to determine the needed scope of cease and desistorders under the National Labor Relations Act that courts have,when authorizedto issue injunctions,in other litigation" AccordN L R B v Seven-Up Bottling Co ,344 U S 344,IAM, Tool andDie Makers Lodge No 35 v NLRB ,311 U S72, N.L.R B vGlobe Products Corp ,322 F 2d 694 (C A4), StandardGeneratorServiceCompany of Missouri, Inc v N L R B.,186 F 2d 606(C.A8),N L R B v Idaho Egg Producers, Inc.,229 F 2d 821(C A9),Eichleay Corp v NLRB ,206 F 2d 799 (C A 3) Andsee 74th Cong , 1st Sess , H Rept 969, p 21, 2 Leg Hist 2931(NLRA, 1935) See also 74th Cong , 1st Sess , H Rept 1147, pp23-24, 2 Leg Hist 3074 (NLRA, 1935)227Respondent's intention to refrain from engaging inunfair labor practices. The mailing of the notice toeveryonewillalsopermitthosewho heard thelengthy notice read in the plant to peruse it at theirleisure andfully absorb it."The record also shows that the Respondentcarried on a long campaign of illegal intimidationand unlawful discharge of those employees whowereactivelysolicitingfortheUnion.TheRespondent's efforts to eliminate those unionmembers who might recruit others to the unionbanner were, as the Trial Examiner herein indicated,largely successful: in some departments where thereonce had been a number ofunionsupporters, notone was left. They had been discharged, or withdrewfrom the Union because of fear of reprisals.Meanwhile, antiunion employees were free to talkabout the Union during working hours.In these circumstances, we believe that a simplecease-and-desist order will not suffice, for it wouldbe unrealistic to believe that such an order couldretrieve the employees' thwarted rights of self-organization or restore the Union to its previousposition where it was able to make known its viewsand solicit memberships with the help of employeemembers within the plant. Few, if any, union,supporters are left, and those who might espouse theunioncause, such as reinstated employees whopreviously had been discharged for their unionactivity,would probably be afraid to promote theUnion for fear that they would be discharged again.The atmosphere of feargeneratedby theillegalthreats, interrogations, and discharges in the plantundoubtedly will hinder lawful propaganda activitiesduring nonworking time on company premises. Wenote, furthermore, that union organizers ordinarilyhave no right of access to theplant"' and that, so faras the record shows, this Union now has no othereffectivemeans of personally contacting all of theRespondent's employees. Accordingly, we havedecided to grant the Charging Party's request thatthe Respondent be required to supply the Union,upon request made within 1 year, with the namesand addresses of all employees in its North andSouth Carolinaplants.This willenablethe Union tocontact all employees outside the plant and makeknown its viewsin anatmosphere relatively free of17Cf Virginia Electricand Power Company vN L R B ,319U S 5331NSee Flannery, Dennis M., "The Need for Creative OrdersUnder Section 10(c) of the National Labor RelationsAct," 112U Pa L Rev 69, 79 (1963)See also Note,59 Harv L Rev747, 76514Baker,Ballantine,&True,Transmitting InformationThrough Management and UnionChannels(1949),p 125; Peters,R W,Communication Within Industry(1950),p 178,Note, 61Yale L J 1066,1074-76, fns 33-39 (1952)20 The Supreme Court early recognized that, "the employermay be requiredto give appropriate notice of his compliancewith the Board's order"Republic Steel Corp v N L RB , 311U S. 7,1221H W Elson Bottling Company, 155 NLRB 71411N L R B v Babcock&Wilcox,351 U S 105295-269 0-69-16 228DECISIONSOF NATIONALLABOR RELATIONS BOARDrestraint and coercion. As the Respondent wasresponsible for the unfair labor practices in theplants and for the attendant lack of organizationalopportunities, and as all the employees' names andaddresses are not available from sources other thanthe Respondent, we think it reasonable to require itto furnish the list.23InJ. P. Stevens I,we found that the Respondenthad violated Section 8(a)(1) of the Act by posting onitsbulletinboardsanoticewhich informedemployees that if "the union were to get in here itwould not work to your benefit but, in the long runwould itself operate to your serious harm." Thesebulletinboards were also used to post lists ofemployees who, the Respondent had been informed,had joined the Union. Some of these employees toldthe Respondent they desired to leave the Union,whereupon their names were "scratched" from thelist on the bulletin boards. This, the Trial Examinerfound, revealed "to all how the fortunes of the Unionebbed and flowed." In view of this extensive use bytheRespondentof its bulletin boards, andparticularly in consideration of the Respondent'sflagrant unfair labor practices which denied anddeprived its employees of their rights under the Act,we are also requiring the Respondent to give theUnion and its representatives reasonable access tothe Respondent's bulletin boards for a period of 1year.Because of the widespread and flagrant nature ofthe Respondent's unfair labor practices, which haveoccurred in the more than 20 plants involved in thepresent and prior proceedings (see footnote 15,above), we believe it necessary to make the aboveremedies applicable to all the Respondent's plants inNorth and South Carolina. This requirement willhelp insure that all the Respondent's employees willbe informed of the Respondent's intention to refrainfrom coercing them in the exercise of their protectedrights.In its brief, the Charging Party urges that in casessuch as this, where, because of the Respondent'smassive unfair labor practices, the Union has beenprevented from obtaining a majority, the Boardshould issue an order directing the Company torecognize and bargain with the Union. The ChargingParty would make such an order applicable to theSlater Plant and the Roanoke Rapids plants herein.We are not persuaded, however, that such an orderis appropriate. Although there is a possibility that,but for the Respondent's unfair labor practices, theUnionmight ultimately have secured majoritystatus, it has not done so. In view of the majority13 SeeH.W Elson Bottling Company,supra,S & HGrossinger's Inc ,156 NLRB 233, enfd in relevant part 372 F 2d26 (C A 2), Scott's,Inc ,159 NLRB 1795, JamesA Pearson,Rufus SPearsonand Mrs. E W Pearson d/b/a Crystal LakeBroom Works,159 NLRB 429 This requirement of a list of namesand addresses supplied by the employer and furnished to theunion is now standard procedure in those cases where an NLRBrepresentationelectionhasbeen scheduled. CfExcelsiorprinciple in Section 9(a) of theAct, wehave seriousdoubts that the policies of the Act require or permitthe issuance of a bargaining order where majoritystatus has never been attained.24CONCLUSIONS OF LAW1.Textile Workers Union of America, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.2.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.By discriminating in regard to the hire ortenure of employment or any term or condition ofemployment of those employees whose namesappear in the attached Appendix, therebydiscouragingmembership in the above-namedUnion, the Respondent has engaged in and isengaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.4.By discharging employees because they gavetestimony under the Act, Respondent violatedSection 8(a)(4) of the Act.5.By engaging in interference, restraint, andcoercion, the Respondent has engaged in and isengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.6.Respondent did not violate the Act bydiscriminating with respect to the hire and tenure ofemployment of Wylie Hill, Bobby Spoon, FranklinMoore, Joe Manley, Daniel Murray, and WilliamCoker.7.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section10(c) of theNational LaborRelationsAct, asamended,theNational LaborRelations Board hereby orders that the Respondent,J. P.StevensandCo.,Inc.,Rock Hill andGreenville,South Carolina, andRoanoke Rapids,NorthCarolina,its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Discharging,forcing the termination of,refusingovertimeworkto,orotherwisediscriminating against employees in regard to hire ortenure of employment or any term or condition ofemployment in order to discourage membership inTextileWorkers Unionof America, AFL-CIO, orany other labor organization.(b)DischargingorotherwisediscriminatingUnderwear Inc and Saluda Knitting Inc,156NLRB 1236Preliminary studies by the Board in the representation case areahave shown that the compilation of such a list does not place anundue burden upon an employer, that in almost all casesemployers have readily supplied the list, and that this procedurehas generally worked to the satisfaction of the parties='H W Elson Bottling Company, supra, J PStevensand Co ,Inc , 157 NLRB 869(i IJ.P. STEVENS'against employees for giving testimony under theAct.(c)Engaging in surveillance of employees'activity in respect to union organization or giving theimpression thereof.23(d) Interrogating any employee concerning suchunion activity by him or other employees in amanner constituting a violation of Section 8(a)(1) ofthe Act.(e)Threatening its employees with discharge orother reprisals if they become or remain members ofthe Union or give any assistance or support to it.(f)Altering its working conditions for the purposeofdefeating the organizational efforts of itsemployees or of Textile Workers Union of America,AFL-CIO, or the efforts of any other labororganizationof its employees.(g)Encouraging or permitting employees toengage in antiunion activity while prohibitingemployees from engaging in activity on behalf of theUnion.(h) Intimidating,coercing,encouraging,andassistingemployees in withdrawing from the Union.(i)Instructing employees to watch for and reportto the Respondent the union activities of otheremployees.6)Requiring its employees to remove andprohibiting its employees from wearing unioninsignia.26(k) Inanyothermanner interferingwith,restraining, or coercing its employees in the exerciseof their right to self-organization, to form, join, orassist Textile Workers Union of America, AFL-CIO,oranyother labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or mutual aidor protection, and to refrain from any or all suchactivities.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Offer to the employees, whose names appearin the attached Appendix, reinstatement to theirformer positions or to substantially equivalentpositions, without prejudice to their seniority andother rights and privileges previously enjoyed, andmake each such employee whole for any loss of payhe may have suffered by reason of the Respondent'sdiscrimination against him, in the manner describedin the section of the Trial Examiner's Decisionentitled "The Remedy."(b)Offer to James Rosemond and James Hillovertime work in accordance with the practice ofoffering these said employees overtime work prior tothe date overtime work was first discriminatorilywithheld from each of them, and make them wholez'The Trial Examiner inadvertently left these paragraphs outof his proposed "Notice to All Employees" [not publishedherein]We have corrected this omissiont" See fn. 25,supra.229for loss of overtime pay during the period of timeovertime work was discriminatorily withheld fromeach of them, with interest at 6 percent per annum.(c)Notify those employees listed in the attachedAppendix if presently serving in the Armed ForcesoftheUnitedStatesof their right to fullreinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.(d)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amounts ofbackpay due and the rights of employment under theterms of this Order.(e)Mail a copy of the attached notice marked"Appendix"'' to each employee, and post copies atallof its plants located in the States of NorthCarolina and South Carolina. Copies of said notice,tobe furnished by the Regional Director forRegion 11, shall be signed by a representative of theCompany. Thereafter, a copy shall be mailed by theCompany to each of its employees working in itsNorth Carolina and South Carolina plants, andadditional copies shall be posted by it and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenoticestoemployees are customarily posted.Reasonable steps shall be taken by the Company toinsure that said notices are not altered, defaced, orcovered by any othermaterial.(f)Upon request of the Union, immediately grantthe Union and its representatives reasonable access,for a 1-year periodbeginningwith theissuance dateof this Decision, to its bulletin boards and all placeswhere notices to employees are customarily posted.(g)Upon request of the Union, made within 1 yearof the issuance date of this Decision, immediatelygive to the Uniona listof thenames andaddresses ofallemployees in its plants in North and SouthCarolina.(h)Convene during working time, by departmentsand by shifts, all its employees, and a responsibleofficialoftheRespondent,atdepartmentalsupervisor level or above, shall read to departmentemployees the contents of the attached Appendix.(i)Notify the Regional Director for Region 11, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.IT IS HEREBY FURTHER ORDERED that thecomplaint herein be, and it hereby is, dismissedinsofar as it alleges violations of the Act not foundherein.t' In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order " 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board,and in order to effectuatethe policies of the NationalLaborRelations Act, asamended,we herebynotify our employees that:WE WILL NOTdischarge,forcethetermination of, refuse overtime work to, orotherwise discriminate against employees inorder to discourage membership in or support oftheTextileWorkersUnionofAmerica,AFL-CIO,or any other labor organization.WE WILL NOTdischargeorotherwisediscriminateagainstemployees for givingtestimony underthe Act.WE WILL NOTengage in surveillance ofemployees'activitieswith respect to unionorganization.WE WILL NOT interrogate any employeeconcerning such activityby themor otheremployees.WE WILL NOT threaten our employees withdischarge or other reprisalsif theybecome orremain members of the Union or give anyassistance or support to it.WE WILL NOT alter our working conditions forthe purpose of defeating the organizationaleffort of our employeesor ofTextileWorkersUnion of America,AFL-CIO,or the efforts ofany other labor organization of our employees.WE WILL NOTencourage or permit employeesto engage in antiunion activity while prohibitingemployees from engaging in activity on behalf ofthe Union.WE WILLNOT encourage and assistemployees in withdrawing from the Union.WE WILL NOTinstruct employees to watch forand reportto the Companythe union activitiesof other employees.WE WILL NOT prohibit employees fromwearing union insignia.WE WILL NOTintimidateandcoerceemployees into withdrawing from the Union.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of their right to self-organization, toform labor organizations,to join or assist theaforesaid Union,or any other labor organization,to bargaincollectivelythrough representativesof their own choosing,and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection,and to refrain from any or all such activities.WE WILL offer to the employees named belowimmediate and full reinstatement to theirformer or substantially equivalent positions,without loss of seniority or other rights andprivileges,and WE WILL make them whole forany pay theylost becauseof thediscriminationagainst them,withinterest.Ben SurattHubert VarnadoreJohn FulbrightOliver DurhamWillard PageJunior HulseyW. O. EppsJake OwensArthur DeanFrank WojeckWylie HillLeroy ReevesWillis YoungRufus FinleyDonald JonesJohn LittleLeslie HancockJuanita FaulkenberryWE WILL offer to James Rosemond andJames Hill overtime work in accordance withthe practice of offering these said employeesovertime work prior to the date overtime workwas first discriminatorily withheld from each ofthem, and make them whole for loss of overtimepay during the period of time overtime work wasdiscriminatorily withheld from each of them,with interest.All our employees are free to become or remain, orrefrain from becoming or remaining, members ofTextileWorkers Union of America, AFL-CIO, orany other labor organization.J. P. STEVENS AND CO.,INC.(Employer)DatedBy(Representative)(Title)Note: We will notify the above-listed employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 1624Wachovia Building, 301 North MainStreet,Winston-Salem,NorthCarolina27101,Telephone 723-2911, Extension 371.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHORACE A. RUCKEL, Trial Examiner: Upon charges andamended charges filed during a period beginning in June1964 byIndustrial Union Department,AFL-CIO,hereincalled IUD, the Regional Director for Region 11 of theNationalLaborRelations Board(Winston-Salem, NorthCarolina),herein called the Board,issued complaintsagainst J.P.Stevens and Co., Inc., herein calledRespondent,andonOctober 29,1964,issueda J.P. STEVENSconsolidated complaint and an order consolidating thevarious cases for the purpose of hearing.The consolidated complaint, as amended, alleges insubstance that Respondent among other things hasinterfered with, restrained, and coerced its employees intheir rights to self-organization as guaranteed by theNational Labor Relations Act, herein called the Act, bysubjecting them to unusual and harassing surveillancewhileworking, issuing "warning slips" for acts nottheretofore a cause for warning, promulgating, changing,and strictly enforcing rules pertaining to employeestalking together, for the purpose of interfering with theirunion activities, and discharged 28 employees at variousplants because of their union activity,[ and, in the case of 9of them, because they had previously appeared aswitnesses and testified on behalf of the Board at a previousunfair labor practice hearing. These activities are allegedto constitute violations of Section 8(a)(1), (3), and (4) of theAct.Respondent filed an answer denying that it had engagedin any unfair labor practices.Pursuant to notice, I conducted a hearing at Rock Hilland Greenville, South Carolina, and Roanoke Rapids,North Carolina, on various dates from May 24 to June 28,1965, at which the parties were represented by counseland participated in the proceedings. At the conclusion ofthe hearing the parties waived oral argument. Although Igranted a time within which to file briefs, none was filed.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation owning andoperating plants in South Carolina and North Carolina,among other States, where it is engaged in themanufacture and distribution of textile products. Thishearing has to do with plants located in the vicinity ofRock Hill, South Carolina, including Republic plants 1 and3;plants located in the vicinity of Greenville, SouthCarolina, including the Duncan plant, the Blackhawkplant and warehouse, the Slater plant, and the WhiteHorse plant; the Estes plant at Piedmont, South Carolina;and the Patterson plant at Roanoke Rapids, NorthCarolina.The consolidated complaint as amended alleges, andRespondent's answer admits, that during the 12-monthperiodpreceding the issuance of the consolidatedcomplaint Respondent manufactured finished productsvalued in excess of $100,000 and sold and shipped finishedproducts valued in excess of that amount from its RockHill,Greenville, and Roanoke Rapidsplantsto pointsoutside the States of North Carolina and South Carolina.II.THE LABORORGANIZATION INVOLVEDThe TextileWorkers Union of America,AFL-CIO,herein called the Union, is a labor organization admittingemployees of Respondent to membership.The cases of three of these employees, Richard Page, LanierHall, and Marvin Nichols, were dismissed at the hearing onmotion of the General Counsel'Referred to by the initials TXDOne of these was not discharged, but is alleged to have beendiscriminatorily denied overtime workIII.THE UNFAIR LABOR PRACTICES231A. BackgroundThe matters set forth herein are to be seen against thebackdrop of the Union's concerted drive to organizeRespondent's employees in its North Carolina and SouthCarolina plants and Respondent's reaction to it. Thisbegan in the spring of 1963 and continues. It has beenaccompanied by the discharge of employees active in theUnion and by other disciplinary action by management,alleged by the General Counsel to be the result of thiseffort, but asserted by Respondent to be only incidentalthereto and for good cause.Beginning in August 1963, the Union, acting through theIUD, filed numerous charges of unfair labor practices. TheRegional Director for Region 11 subsequently issued acomplaint and I conducted a hearing thereon on 59 hearingdays from March 24 to September 8, 1964. That is referredto in this record as the first hearing. On July 26, 1965, Iissuedmy Trial Examiner's Decision' finding thatRespondent had engaged in various unfair labor practicesand recommending that it cease and desist therefrom andtake certain affirmative action including the reinstatementwith backpay of 69 discharged employees.During the course of the first hearing additional chargesofdiscrimination in employment and other allegedviolations of the Act were filed as to additional employees.The complaint was amended as to some of them, and theircases heard It was not amended as to nine othersdischarged before the close of the first hearing, since thecharges pertaining to them were still under investigationwhen the hearing closed. These 9 employees, togetherwith 19 others3 whose employment was terminated afterthe close of the first hearing, constitute the principalsubject matter of the second, or instant, hearing.Of these 28 employees 9 testified at the first hearing fortheGeneral Counsel and the Union. Their subsequentdischarges are alleged to be violative of Section 8(a)(4)4 aswell as of Section 8(a)(3) of the Act. The individuals inquestion, who appeared before me at the first hearing aswitnesses in the discharge cases of fellow employees, nowreappear in their own right as discharged employeesAs I have found, when the Union's drive got under way,Respondent posted in its various plants a noticespurporting to state its position with regard to theorganization of the employees. It declared among otherthings its "positive intention" to oppose the Union and byevery "proper" means to prevent it from coming into itsplants. It professed belief that the Union would do theemployees only harm; stated that "no person will beallowed to carry on union activities on the job"; and urgedemployees opposed to the Union to let Respondent know ifanyone put them "under any sort of pressure" to join theUnion or caused them "any trouble at your work." In thisevent Respondent would "undertake to see" that it wasstopped. Respondent, in addition to posting these notices,mailed copies of them to the employees.As the Union's drive progressed, the Union, with theconsent of the individual members, sent their names toRespondent's various plant superintendents. In reply,'Section 8(a)(4)makes it an unfair labor practice for anemployer "to discharge or otherwise discriminateagainst anemployee because he has filed charges or given testimony underthis Act "See 157 NLRB869.887 232 'DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent posted their names on its bulletin boards andwrote them that it was "taking due note" of theinformation. It warned them that their joining the Uniondid not give them preference or immunity of any sort.The publication of the union membership of many of itsemployees had a twofold result: It effectively removed thequestion of Respondent's knowledge of their union activityas an issue in the discharge cases, and, as Respondent'sopposition to that activitymounted and assumed acoercive character, including the discharge of employeesfor their union activity, the coming of other employees tomanagement to announce that they were withdrawingfrom the Union and to ask that their names be "scratched"from the list on the bulletin board.6B.The Discharges and Other Acts of Interference,Restraint,and Coercion1.Plants in the Rock Hill areaa.Republic plant 3Ben Suratt:Suratt was employed as a warp service handon the third shift in the weave room. His overseers wereBert Dixon and Clifford Brannon. The general overseer is"Buck" Carter and the plant superintendent, MelvinSmith. Suratt joined the Union on August 17 or 18, 1963,and Respondent posted his name on the departmentbulletin board along with those of James Walden, CharlesCapps, Cecil Hyatt, James Price, and others. As I havefound, Charles Capps' name was received from the Unionand posted on August 15, and he was discharged that nightat the end of his shift .7 A week later, on August 23,Respondent discharged Walden.8 On the day followingWalden's discharge, Suratt, Hyatt, and Price called onSuperintendent Smith in his office where Leland Burns,assistant manager of all plants in the Rock Hill area, wasalso present, and told Smith and Burns that they wanted toget out of the Union and asked that their names beremoved from the list on the bulletin board. Burns acted asthe chief spokesman for Respondent in the conversationwhich followed. It was testified to on March 25, 1964, atthe first hearing, by Suratt, Hyatt, and Price. Theirversionswere similar, they were not denied by eitherSmith or Burns while testifying, and I found them to be inaccord with the facts. Subsequently, Hyatt and Pricevoluntarily left Respondent's employ, and Respondentdischarged Suratt on July 23 [24], 1964. He filed a chargeon the following day while the first hearing was still inprogress. His case now comes before me as an employeewhose discharge is said to be not only in violation ofSection 8(a)(3) but also in violation of Section 8(b)(4)[8(a)(4)] of the Act because he gave testimony under theAct. Since this is so, it becomes necessary to reviewbriefly his testimony as to the conversation between him,Hyatt, and Price on the one hand, and Smith and Burns onthe other as well as the testimony of Hyatt and Price as towhat was said in Superintendent Smith's office onAugust 24,1963.9As I found, Burns, supported by Smith, observedpreliminarily that they could not have known "theCompany (they) had been keeping." He proceeded to askthem if they knew whether certain other employees weremembers of the Union. He characterized Walden, whomRespondent had just discharged, and which occasionedthe presence of the employees in his office, as a "damnedring-leader."With respect to another, Foster Roberts, whohad previously come to Burns to renounce the Union, hevowed that he could not understand why Foster shouldwant to join the Union in the first place since he had sixchildren and if he were to lose his job he could not get itback.io Turning to the inquiry of Suratt, Hyatt, and Priceas to what they could do to be saved, Burns said that hewas going to take them at their word that they werewithdrawing from the Union, so he was not going to askthem to put it in writing. On the other hand he could notpromise them anything. They would have to "prove"themselves and watch the company they kept. If they everdecided to go back into the Union they were first to cometo him and let him know.In July 1964, during the progress of the first hearing,Suratt and Hyatt, in a resurgence of their enthusiasm forthe Union, and Hubert Varnadore, another employee onthe third shift whose discharge is hereinafter discussed,began wearing union buttons and T-shirts at work. Theydid not report this "going back into the Union" toRespondent, as Assistant Manager Burns had enjoinedthem to do in such an event, and Carter sent them home totake the insignia off.Suratt and Hyatt were service men and worked togetheras a team in the weave room on the third shift. On thenight of July 22 the two of them along with Plyler, anotherserviceman, were repairing a breakout in a warp on asample loom when Brannon came over and withdrewHyatt and Plyler and assigned them to other work, leavingSuratt to make the repair by himself. This took him about2 hours, a time which Brannon testified was too long, andhe issued him a personnel action report. On the night ofJuly 24, Suratt was making another repair which tookabout 2 hours. When he had finished he then performedother work. Brannon, went to the loom and cut the warp tocount the thread ends and concluded, according to histestimony, that 2 hours was too long to take on this repairand recommended to Dixon that he discharge Suratt, andDixon did so without waiting until the end of the shift.Although Brannon testified that 2 hours was too muchtime for Suratt to spend repairing the warp, his accountlacked circumstantiality. He could not recall any previousoccasion on which he had cut off a piece of cloth toascertainwhether an employee had taken too long torepair a breakout. Moreover, Suratt had not been issued apersonnel action report prior to his name being posted as aunionmemberOn July 22, immediately after theresumption of his activity in the Union and his wearing hisunion button to work, he was given a writeup. Two dayslater he was discharged.Ihavepreviouslyfound" thatMelvinSmith,superintendent of plant 3, was unable to recall whiletestifying at the first hearing the name of any employeedischarged for any reason whatever at that plant prior tothe eight discharges alleged in the complaint, although he"This process, as I found, was actively aided and abetted byRespondent, sometimes in organized fashion as in the Watts plantwhere antiunion employees used Respondent's facilities, withRespondent'sacquiescence,toprepareandcirculatemimeographed withdrawal forms forsignatureof the employees,which were then mailed to the Union (157 NLRB at 941)r 157 NLRB at 897-8998 157 NLRB at 895-897"See my TXD, 157 NLRB 869, for a more detailed account ofthis conversation"'Respondent did not discharge Foster Roberts Instead, itdischarged his brother Earl, who remained loyal to the Union" 157NLRBat963 J.P. STEVENSthought that one had been discharged sometime in 1963for "not doffing cloth." Nor is there any evidence here thatany employee had ever previously been discharged fortaking too long in repairing a breakout.Ihave also found' 2 on the basis of uncontradictedtestimony in connection with the discriminatory dischargeof James Walden, in whose behalf Suratt testified alongwith Cecil Hyatt, that Dixon told Walden that he could bedischarged for talking about the Union, and thatRespondent could find various ways of getting rid of him. Iam convinced that in Suratt's case the complaint that hetook too long to repair a breakout was one of these ways,that it was a pretext only, and that the real reason wasSuratt's resumed activity in the Union which Burns andSmith, Dixon's superiors, had warned Suratt against inplain, unvarnished. termsWylie Hill:Hill had worked 12 years in the yard ofplants 1, 2, and 3 hauling trash and doing other commonlabor under Edward Locklair, outside overseer for thethree plants. He joined the Union in the summer of 1963.Sometime thereafter Locklair approached him while atwork and asked him who had solicited his unionmembership and Hill said that Walden had done so."Locklair then told him that he should not sign a union cardand that if he did he would lose his job. Hill gave histestimony on this point on March 31, 1964, at the firsthearing, the same day that Hubert Varnadore, whosedischarge is hereinafter related, testified. Locklair did nottestify at that hearing and Hill's account of Locklair'sthreat stands uncontradicted. I credit it.Locklair discharged Hill the following July 16. Duringthe 13 years Hill worked as a laborer, one of his chores hadbeen to pick up trash from the waste bins at the threeplants in a dump truck, and to haul it to the trash pile anddump it. He did this every morning along with two otherlaborers, Mahoney and McCrory. They used pitch forks toget the trash out of the bins, McCrory driving the trick. Inthe spring of 1964 Respondent procured two trailers andstationed one at plant 2 and one at plant 3, and trash fromthe mills was thrown directly into the trailers and hauled tothe trash pile by a pickup truck. For several monthsRespondent used these trailers along with the pickuptruck, as well as collecting trash with the dump truck.Beginning sometime in July 1964, Respondent stoppedusing the dump truck for hauling trash, and instead used itto haul cotton from the warehouse. It continued to use thepickup truck to haul the trailers with the trash. About thistime Respondent discharged Hill.It is not disputed that Hill hauled trash as above-described for 13 years until he was terminated, andLocklair admitted that Hill had more seniority thanMcCrory, whom Respondent retained. Mahoney testifiedthat he had worked in the yard with Hill only 5 years andthat Hill was there when he came. At the time Hill wasterminated, therefore, he had more seniority than eitherMcCrory or Mahoney. It is Respondent's contentionhowever that Hill had never driven a truck, as hadMcCrory. Asked why Hill was not continued at work on12 157 NLRB at 895" Respondent discharged Walden on August 23, as has beenfound, for his union activity157 NLRB at 899-901The gist of his testimony was that immediately upon theadvent of the Union, Respondent's supervisors kept closesurveillance of those whosenameshad been postedas union233the dumptruckinstead of Mahoney,when the pickuptruck took over,or whyhe was not kept on at unloadingboxcars or at other work which he had done along withpicking up trash,Locklair's testimony was that Hill wasilliterate.Mahoney, however, was little if any more literatethan Hill,and others of the 20-25 employees doing laborwork must similarly have been low in the educationalscale. In any event,it is obvious that these jobs requiredno ability to read or write, and Hill had on occasionsperformed most of them.I find that Respondent,when it decided to use trucks tohaul trash used this occasion as a pretext to get rid of Hillas Locklair himself had said Respondent would do if hesigned a union card.Hubert Varnadore:Varnadore had been employed as aweaver on the third shift in plant3 for10 years up to hisdischarge on March22 [17], 1965.His brother William, aloom fixer,and William's wife, Ollie, a weaver,worked onthe same shift.Clifford Brannon was shift foreman. Thenames of the three Varnadores were sent by the Union toRespondent as membersof the Union,and posted byRespondent on its bulletin board on the night of August 15,1963.A fewhours later"Buck" Carter,weaving roomforeman,issuedWilliam Varnadore the first writeup hehad received during his 11-yearemployment.OnOctober 8 Respondent discharged him. I found in myDecision"thatRespondent'sdischargeofWilliamVarnadore,and its harassment of Ollie Varnadore wereoccasioned by their union affiliation.Up to August1963, when Respondent posted HubertVarnadore's name as a union member, he had not receiveda writeup during his 10-year employment. On August 29, 2weeks after his name was posted, Brannon sent him toCarter's officewhere Carter wrote him up for mixingfilling.He was written up again for the same thing onMarch 30, 1964, at the time he was subpenaed as a witnessat the first hearing. He took the stand on March31.' S OnApril16, 1964, and on November 11 he received writeupsfor"poor inspecting."All thesewriteups Varnadorerefused to sign.During the progress of the first hearing, at whichVarnadore testified, he came to the plant on at least twooccasions,as did Suratt,wearing a union button, and onoccasion a union T-shirtwith"AFL-CIO"on the front.Carter told him to go home and take it off and he did so.The only reason Carter gave for these restrictions whiletestifying was that "it would attract the attention of otherpeople." This was doubtless the purpose.In the absenceof any evidence that the button or theT-shirtcreated asafety hazard,Carter's restriction wasper seviolative ofthe Act. 16The testimony of Brannon as to Varnadore'sMarch 30writeup is that filling was mixed in only one bobbin on hislooms, and that it could have been the fault of themagazine filler or the serviceboy whobrings the filling tothe filler's station.He admitted that he did not investigateto find out who mixed the filling, stating that he did notmembers, something whichtheyhad not done before Thecomplaint alleged that Respondent harassed them with personnelaction reports, or wnteups, in many instances the first they hadreceived since they started working I found these allegationssupported by credible evidence including the testimony ofemployees who left the Union and advised Respondent that theyhad done so (157 NLRB at 965 )''DeVilbissCompany,102 NLRB 1317 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDthink it important because, whoever mixed it, Varnadoreshould have caught it.On the night of March 19 [16], 1965, Brannon calledVarnadore to Carter's office where he showed him a roll ofcloth and pointed out a running defect which, according toCarterwhen testifying, had been run on one ofVarnadore's 300 looms the night before and noticed bySmarr, a weaver on the first shift, who called it to theattention of Carl Gregg, assistant overseer on that shift.Gregg, still according to Carter, notified Carter and hewent to the loom and removed the cloth himself andbrought it to his office. He then notified Brannon who, asstated, later called Varnadore to the office and showedhim the cloth. Still later Carter decided to dischargeVarnadore, had his time made out, and told Brannon tosend him home when he came to work the next night.Varnadore's testimony is that humidity in the weaveroom was high on the night of the 16th and 17th, in spite ofthe presence of the employee in charge of humiditycontrol, as a result of which much of the cloth in the weaveroom was damp and susceptible to defects of the naturecalled to Varnadore's attention.Carter's testimony on cross-examination is that Greene,Varnadore's fixer, was responsible along with Varnadorefor the defect in the cloth because he should have seen it.So, he testified, although he did not discharge Greene, hedid write him up:Q. (By Mr. Butler) You didn't discharge Mr.Greene, did you?A. I did not.TRIAL EXAMINER: Why did you reprimand him?THE WITNESS: Well, the loom fixers, they'reresponsible for seconds" also. They're supposed tocheck sometimes on the cloth.TRIAL EXAMINER: Was this the kind of defect hecould see in just passing by?THE WITNESS: Yes, sir.TRIAL EXAMINER: Without using a light?THE WITNESS: Yes, sir. You could feel it on thecloth.When the Trial Examiner asked to see Greene'spersonnelactionreportitwasnotforthcoming.Subsequently, Brannon testified, counsel stipulated, and Ifind, that Carter did not in fact issue Greene a report.Hence, Respondent discharged Varnadore, the weaver,and did not even reprimand Greene, the fixer, for a defectfor which, by Carter's own admission, the fixer was jointlyresponsible.Indrawingmy conclusions as to Respondent'sdischarge of Varnadore, I am not persuaded in the firstplace that the cloth which Carter showed both Varnadoreand Brannon in his office in fact came from one ofVarnadore's looms. Varnadore was not shown it before itwas removed from the loom, nor was Brannon. NeitherSmarr, who Carter stated discovered the defect while theclothwas on the loom, or Gregg, the assistant shiftoverseer to whom Smarr is said by Carter to have shown itat the time, was called as a witness. Varnadore's testimonyis that when Carter showed him the cloth he did not see hisname on it.'"I have heretofore found Carter to be a shifting, hostile,and untruthful witness who, in connection with thedischarge of Walden, characterized by Assistant PlantManager Burns as "a damned ring-leader" in the Union,twice attempted without success to get Walden's overseer,Bogan, to state falsely that Walden had not reported tohim that his tying-in machine was out of order (theasserted reason for his discharge), and attempted to entrapJarvis Capps into running or continuing to run seconds soas to furnish a reason for his discharge. I have alsoexpressed my lack of conviction that a worn shuttle said tobe the reason for the discharge of Hubert Varnadore'sbrother,William, in fact came from any of his looms."'Similarly here I am not convinced, in the absence of directtestimony corroborating that of Carter, that the cloth inquestion came from any of Hubert Varnadore's looms.If I were to credit Carter's testimony that Varnadorewas responsible for the defect in question, the questionremains why Greene, Varnadore's fixer, was not alsodischarged, since by Carter's own admission, supportedby the entire record, the fixer is responsible along with theweaver in such a situation. Carter attempted to blur thisconspicuous disparity in treatment by stating he gaveGreene a writeup. When I requested that this personnelaction report be produced it was testified by Brannon, andstipulated by counsel, that Carter's statement was not inaccord with the fact on this point.For reasons implicit in the foregoing, and in further viewof Carter's admission while testifying that he could notrecallanyweaverwhom he had ever previouslydischarged, I conclude and find that Respondent did notdischarge Varnadore for the reasons it advanced, but forhis union activity.b.Republic plant 1JuanitaFaulkenberry.Faulkenberryworked as aweaver on the third shift in plant 1 for 12 years up to thetime of her discharge on October 23, 1964. Previous tocoming to plant 1 she had worked at plants 2 and 3 about 3years.Altogether she had had approximately 30 years'experience in weaving. Her name was not posted on thebulletinboard as a union member, and there is noevidence in the record that she was. On March 27, 1964,she testified at the first hearing as a witness called by theGeneral Counsel to the general effect that the work of herloom fixer, Harrison, named in the complaint, was not asbad nor her complaints as to his fixing as harsh as depictedby certain Respondent witnesses. She had never beenissued a personnel action report complaining of her workuntil on October 16, 1964, when she was written up by herimmediate supervisor, Dawkins, for a production of only75 to 80 percent of the established norm. On October 23,according to the testimony of Arthur Justus, generaloverseer of weaving, Respondent introduced a productionchange which resulted in doing away with a set of looms oneach of the three shifts. Accordingly Faulkenberry waslaid off and two weavers from the other shifts, Reufelt and" As I have observed (157 NLRB at 895, In 13) Respondentcontinuously wrestles with the problem of seconds, whetherresulting from careless weaving, careless slashing, careless loomfixing,careless supervision,poor material,or sheer accident Theeffort is directed toward keeping seconds "normal," and this isnowhere defined" The weaver customarily writes his number in the margin ofthe cloth before it is removed from the loom11 157 NLRB at 899-901 J.P. STEVENSDarby, assigned to other work.Reufelt,who was only alearnerweaver,incontrast to Faulkenberry,wastransferred to harness cleaning. This was work which sheand Faulkenberry both had done on occasions.The resultto this production change was to reduce the number ofweavers from 63 to 60, where it remained.20During the week previous to this change the three laid-off weavers were the lowest in production on their shifts. Itisconceded,however, that Faulkenberry'sproductionincreased materially during the current week when shewas given a better loom fixer than the learner-fixer she hadpreviously had. Justus'credited testimony is that he wasnot aware of the improvement in her production until afterher layoff when the weekly figures were published.Since Faulkenberry was not associated with the Unionand since her testimony at the first hearing was relativelyinnocuous,I do not find that the General Counsel has metthe burden of proof which rests upon him and I shallrecommend that the complaint be dismissed as toFaulkenberry.2.Plants in the Greenville areaa.TheDunean plantJohn Fulbright:Fulbrightworked forRespondent 13years as a loom fixer.He was under the immediatesupervision of Allan Scruggs,assistant overseer in theweaving department.He worked on the second shift alongwithAlbertSanders who was discharged on August 29,1963,Ihave found,because of his union membership.21Fulbright testified on May 25, 1964, at the first hearing onbehalf ofthe General Counsel in connection with Sanders'discharge.Respondent discharged Fulbright a monthlater, onJune 22,under the circumstances hereinafterrelated.On May 26, the day following Fulbright's testimony"for" Sanders,WillieHazel,a weaver whose looms weretended by Sandersand "Yo-Yo" Godfrey,was called byRespondent and testified"against" Sanders,stating thatcertain cloth,which Respondent claimed was classified asseconds because of poor loom fixing,came from one ofSanders'looms. Askedon cross-examination how he knewthis he stated,"Well I just know-I got brains."Both Hazeland Godfreywere antiunion employees. OnJune 11 McIver,an organizer for the Union,gave Fulbright160-170 copiesof a leaflet in the form of a cartoon whichpounced upon the highlight in Hazel's testimony and in aballoon depicted him as saying, "I've got brains," andGodfrey asstrumminga yo-yo andstating "No!I am notan informer for Boone Tatum,"weave room overseer.Fulbright gave a number of these leaflets to employeeO'Brien outside the plant about a half-hour before the startof the secondshift.Whenhe came on duty he put theremaining pamphlets in a locker.By this time there werenumerous leaflets throughout the plant,brought in on boththe first and second shifts by employees who had beenhanded them at the gate, some on the looms, some on thefloor, and others in trash containers.The record showsthat this was generally the result when the Union made adistribution of union literature at the gate,and certainly itis one to be expected.Thereis evidence that Fulbright hada leaflet in the washroomwhichwas passed fromemployee to employee,and that he helped post one on abulletinboardwhereemployeespostedvarious235announcements of interest,and he gave 10 or 15 fromthose in his locker to Ronald Boling, an employee, at hisrequest, Fulbright cautioning him not to pass them outduring working hours. There is no evidence that theemployee did so and there is no evidence that Fulbrightdid so except during breaks and in the washroom.Two days later, on June 12, Fulbright saw Boling and"Yo-Yo" Godfreycome out of the officeof C.J.Pride,general superintendent of the Duncan plant,and he laterasked Godfrey what he had done with the leaflets he hadgiven him the previous Wednesday and if he was sure hehad not given themto Godfrey,and why he andGodfreyhad been in Pride's office.As to the last, Godfrey said hewent to have $5 taken from his paycheck and had gotten inthe wrong office. Fulbright told Boling he did not believehim and, according to his credited testimony, thatconcluded the conversation.Boling was not called as awitness.The next development came on June 22 when Scruggscalled Fulbright to the office shortly after he had startedwork and in the presence of Snyder,a supervisor, toldFulbright that he had been neglecting his job,and hadused abusive language to other employees.He added thatFulbright"knew more about them pamphlets you passedout in here than we do,"and told him he was discharged.When Fulbright asked to whom he had used abusivelanguage, stating that he could not recall having done so toanyone, Snyder,instead of telling him, asked him,"Haven'tyou cursed someone?" and terminated theinterview. Scruggs testified that he discharged Fulbrightfor "neglecting his job,interfering with other employees,usingabusive language to employees-and for theknowledge of circulars that were brought into the mill anddistributed"although he did not testify as to what reasonhe gave Fulbright.He admitted that all he knew "forcertain" about the leaflets came from Godfrey who hadcome to him and volunteered that he had been given someleaflets by Fulbright,but that instead of passing them outhe had stored them in the basement with the old harness.Scruggs, although he stated that he had dischargedFulbright for this reason among others,admitted that evenat the time of the first hearing he had not learned who wasresponsible for the presence of the leaflets inside theplant.Itshould have been obvious that it was theindividual employees who had accepted them at the gateand carried them inside.To discharge an employee for distributing unionliteratureoutside a plant,which Fulbright did do, isviolativeof the Act.As to "neglecting his job" or"interferingwith other employees,"Scruggs did notelaborate and no evidence was offered in support of theseassertions.Scruggshimself,oncross-examination,admitted that Fulbright's work was satisfactory both as toquantity and quality.As forusing "abusive language toemployees," Scruggs testified that Boling told him thatFulbright,when he found out that he had gone to Pridewith the leaflets which Fulbright had given him, called hima "dirty son-of-a-bitch"and threatened to get even withhim. Fulbright denied that he did so. Respondent did notcall Boling as a witness and no showing was made that hewas unavailable.In any event,Respondent is not thecensor of the language employed by one employee inaddressing another, or the custodian of their ethics.After Scruggs,at his terminal interview,refused to tellFulbright in what respect he had neglected his work and to"'Certain individual weavers, however, have been let go and-'' 157 NLRB at 916-917replaced by others 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhom he had used abusive language, he suggested that hesee Snyder or Vickery, general overseer of the weaveroom. Fulbright did so, but both Snyder and Vickery saidthey knew of no reason for his discharge. Fulbrightcontinued on up the ladder of supervision and arrived atLollis, superintendent of weaving.When Lollis told himthat he, too, knew nothing, he went to Tidwell, generalmanager of all Respondent's plants in the Greenville area,who also professed ignorance. Lastly, he went to Pride,general plant superintendent of the Dunean plant whom hehad missed, and Pride said that he had been dischargedfor the reasons Scruggs had given him, but that he did notknow the particulars. He promised to investigate and toget in touch with Fulbright the following day. He did not doso then or later.Itisclear thatRespondent discharged Fulbrightbecause of his activity on behalf of the Union and becausehe testified in support of his working partner, Sanders,whom I have previously found Respondent discharged forhis union activity. Fulbright's competence as a worker wasconceded. He had never been written up during his entire13 years of employment. Scruggs testified that the Unionperiodically distributed circulars at the plant entrance toemployees coming to work, and that these were commonlycarried into the plant by the employees where they werethrown on the floor and on workbenches to be gathered upby supervisors and thrown on the trash cans. Pride'stestimony on this point was as follows:TRIAL EXAMINER: Where did you see it [a leaflet] ?A.Well, when they give these out at the gate, theyare generally distributed and actually the unionfellows given them to everybody around-and theysee them all around, a lot of them throw down-Q. [By Mr. Butler] Did you make any investigationto find out-who threw them around?A.Well, it's a common thing, Mr. Butler.According to Scruggs the only difference between thedistribution on June 11, 1964, for which Respondentdischarged Fulbright, and previous distributions, was thatthe employees carried more into the plant on June 11.Scruggs admitted that he was not able to find out if anyonedistributed the leaflets inside the plant. Certainly there isno evidence that Fulbright did so, but it is to the contrarythat, while he put a number in his locker, he told Boling,who asked him for a few, not to distribute them duringworking time. Boling did not do so and told Scruggs that hedid not do so.The inability of Scruggs or any other supervisor to findthat Fulbright, or anyone else, had distributed leafletsinside the plant, and Respondent's knowledge that thedistribution of union literature to employees outside theplantwas a permissible collective activity, proscribedneither by law nor by Respondent's plant rules, accountsin my opinion for its blank refusal to tell Fulbright in whatway he had neglected his job, interfered with otheremployees, or to whom he had used abusive language.Scrugg's further asserted reason-that Fulbright knewmore about the leaflets than Scruggs did-is nearer thetruth.When Respondent's extensive investigations toascertain who, if anyone, had distributed union leaflets inthe plant was barren of result, Respondent nevertheless,12 days after the event, decided to discharge Fulbright. Indoing so, it violated the Act.Oliver Durham:Durham had worked for Respondentfor several years prior to his discharge on September 11,1964. At this time he was a cloth doffer in the weave roomon the third shift. His immediate supervisors were JohnGero and D.D. Cheek. Durham joined the Union in July1964 and his name appeared on union leaflets as a memberof the organizing committee.Up to this time Durham had never been given a writeup.On August 20, Gero wrote him up for not doffing a roll ofcloth properly. When a roll of cloth is ready to be cut off, ordoffed, the weaver raises a flag on the loom to summon thecloth doffer. It is supposed to be raised at such a time thatthe doffer can cut the cloth at a heavy line woven into thecloth, the appearance of which is foreshadowed by twolighter lines. The three lines cover a length of about 2yards. On the night in question Durham doffed a roll ofcloth on one of the approximately 340 looms he tended atone of the lighter lines instead of at the heavy line. Theresult was that one reel of cloth would turn out to be alittle too long and the adjourning reel a little too short. Onthe same writeup it was recorded that he failed to take aswatch of cloth. A doffer takes a dozen or so swatcheseach shift, on the average, and it is not infrequent,according to Gero, that a doffer will fail to take one whenhe should. When Gero pointed out to Durham that he hadneglected to take a swatch, he did so. So far as Gero knewhe did not thereafter fail to take one when he should, or todoff the cloth at the heavy line, and there is no otherevidence that he failed in this.On September 9 the Union distributed another leaflet atthe plant gate with the names of the organizing committeeon it, including Durham's. On the same day Cheek tookDurham to the bulletin board where Respondent hadpreviously posted the names of the members of theorganizing committee and pointed to a copy of thefollowing letter which Superintendent C. J. Pride sentthem in reply:There has recently come to our attention a unionleaflet in which you are named as a member of a union"organizing committee" at this plant. In the unionleaflet, it is stated that you are going to exert yourefforts "to get the union in" at Duncan.We want to emphasize that your activity as a memberof the union's organizing committee must not takeplace here in the plant on working time. And since theleaflet listing your name has been distributedgenerally to the employees, we also want allemployees to understand the restriction which we arenow bringing to your attention.We want to make it clear that-although you may be amember of a union committee-you will be subject,likeeverybodyelse,tothefollowingrequirement.-that anybody who engages in unionneglects his work or interferes with the work of otherswill be subject to discharge from our employment.On September 10 [11] Respondent discharged Durhamunder the following circumstances. John Cobb is a clothdoffer who worked with Durham up to the time the latterwas discharged. He and Durham are both Negroes andthey were the only two Negro employees on the third shift.Cobb was still employed at the time of the hearing. Hisname, unlike that of Durham, did not appear on unionleaflets.The male employees in the weave room in general useda washroom just off the weave room floor. Hence theircomings and goings, according to Cheek, are not onlyeasily observed by supervisors, but they take only a J.P. STEVENS237minute or less to get there and a similar time to return totheir place of work.But Durham and Cobb were required to use a washroomset aside22 for them in the entrance to the warehouse. Toreach this it was necessary to go through the preparationroom,down a flight of stairs and through another room,before reaching the warehouse door. According to bothDurham and Cheek it takes about 3 minutes each way bythis route.There is another route through the warehousebasement which takes about 5 minutes each way, butCheek instructed them to use the shorter route to savetime. There is no evidence whatever that they thereafterused the longer route,nor is it so contended.On the morning of September 10 Cobb made a trip tothiswashroom and had been there for 15 to 20 minutesaccording to his own uncontradicted testimony whenDurham appeared, sat down, and lit a cigarette. Cheekobserved that a piece of cloth reeling from one of Cobb'slooms was on the floor, and started looking for him. At thesame time he observed that Durham was absent. Arrivingat the washroom Cheek asked Durham where he had beenand Durham told him only in the washroom and that Cobbwas there when he got there. According to the testimony ofboth Durham and Cheek, Durham told Cheek that hecame in after Cobb did, and Cobb testified credibly that hewas in the washroom some 15 or 20 minutes beforeDurham arrived.Cheekadmitted on cross-examinationthat Cobb told him that he had been in the washroomlonger than Durham.At the hearing Cheek testified that he had missedDurham for about 25 minutes before he started looking forhim, and that he thought he had been sleeping somewhere.I do not credit this, for Cheek admitted that when he toldCobb about the cloth reeling on the floor, and to get backon his job and attend to it, he not only did not tell Durhamto get back to his own job but on the contrary permittedhim to stay and finish the cigarette he had just lit:Q.You left Durham in the water house?A. Yeah.Q. To finish his break?A.Well, he'djust lit a cigarette-He'd just lit acigarette, just when I walked in....Q. You left himto finish his cigarette?A.Yes.This is incredible behavior for a supervisor who believesthat an employee has already been gone too long from hiswork location, so long, in fact, as to serve as the reason fordischarging him.When Durham returned to his job his work was stillcaught up and he helped Cobb doff two rolls of cloth.[Durham worked his regular shift the morning ofSeptember 11, during which he was shown a personnelaction report writtenby Cheekfor "staying in waterhousetoo long."] The following night, when he reported forwork, Cheek called him to the office and discharged him,giving as the reason that he had left his job unattended toolong the night before. Cheek's testimony is that thedischarge was decided upon by Lollis after conferenceswith the superintendent of weaving, with Ralph Compton,overseer of the first shift, and with Plant SuperintendentPride. Asked if he gave Cobb a writeup for letting clothrun onto the floor, or for being in the water house, Cheekconceded that he did not.Cobb'suncontradictedtestimony is that toward the end of the shift Cheek came tohim and told him that he was not going to write him up, butcautioned him against staying in the washroom more than15 minutes.Respondent discharged Durham on his first shift [afterhis second shift] following the September 9 distribution ofa union leaflet with his name on it as a member of theUnion's organizing committee.On the previous occasionwhen his name was so published,Respondent gave him apersonnel action report,the first he received since hisemployment. At that time Cheek tookpainsto escortDurham to the bulletin board to have him read the postedform letter which Superintendent Pride addressed to allmembers of the organizing committee.The letter warnedthose employees that they would be subject to discharge if,in effect,they neglected their work.It is my opinion, and Ifind,that Respondent,in pursuit of what I have previouslyfound to be a pattern and policy to defeat the unionmovement with scant regard for the means employed,other than their effectiveness,and to that end terminatednumerous employees for their union activity,so heredischarged Durham for his union activity. Specifically,according to the termination sheet,the discharge was "forstaying in the water house too long." While testifying,Cheek equated staying in the water house too long withstaying away from his place of work too long. This, he said,was about 25 minutes.Durham said it was no more than ittook him to get to the washroom and light a cigarette.Cobb's testimony corroborates this. Cheek's own furthertestimony is that Durham had just lit a cigarette as Cheekcame in, so Cheek told him to finish it. It is hardlyconceivable that Cheek would let him stay in thewashroom to finish a newly lit cigarette rather than tellhim to go back to the weave room if he then believed, as heprofessed to believe when he testified,23 that Durham hadalready been away from his job for 25 minutes.The only criticism that Cheek had, according to histestimony on direct examination,was that he took too longto go to the washroom and return.Itwas not a matter ofgoing too often,since his testimony is that the employeesare not held to any particular number of breaks. When itwas suggested by counsel that the only requirement wasthat the employee's work be caught up, he volunteeredthat even that is not necessary.24 It is nowhere assertedzlThat thiswas and is a requirement,and not,as counselcontends,simply a custom or practice,and that Durham andCobb "if theywish to use another [restroom]are at liberty to doso," is shown by the testimony of DurhamQ Is thereanother water house closeby your jobthan thatone9A There is oneon the weavefloor,but we colored are notsupposed to use that one, we are never allowed to use thewater house on the weave room floorAnd by Cheek's own testimony:Q Why was Oliversupposed to use that water house?A Well, that's the one theyassigned to him23No evidencewas offeredthat Durham loitered onthe way tothe washroomCheek testifiedthat the warehouse was a placewhere employeescouldloaf outof sight ofsupervision, but noevidence wasoffered thatDurham didOn theoccasion inquestion Cheekwent directly to the washroom without goingthrough the warehouse He assumed that Durham was in thewashroom.enThis washis testimony.Q. How manybreaks ishe entitled to?A.We don'thave no set rule-Q And the dofferstook their breaks when they got caughtup isn't that right2A Normally, yesQ But,the practiceis for the doffer,when he gets hiswork caught up,that'swhen he can take a break,is thatright 9Athey don'thave to get caught up to take a breakThey can takea break without being caught up 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Durham's work was not caught up. In fact it was, sothat when he returned to the weave room floor he helpedCobb doff two rolls of cloth.There are other considerations which persuade me thatRespondent could not have attached to the time which ittook Durham to go back and forth to the washroom theimportance which it now professes. This time was withinitsown control. If Respondent had genuinely beenconcerned, instead of instructing Durham and Cobb to usea route to a washroom at the door to the warehouse whichtook them 3 minutes each way, instead of 5 minutes by theroute through the warehouse itself, a saving of 2 minutes,itwould have instructed them to use the washroom just offthe weave room which the other weave room employeesused, and thus save nearly all the time of getting back andforth as well as the supervisors' time in going for themThis way, too, Respondent would have had them underobservation as it did the other employees and would havealsobeen relieved of the fear which it professes toentertain, but the grounds for which it did not essay toestablish, that Durham and Cobb might loaf along the way.Iwould find this consideration conclusive were it not forthe fact that Durham and Cobb are Negroes. The otherweave room employees are white Irrelevant as this mightseem to the generality of American industry, it mightappear relevant to this employer. I do not accept counsel'sstatement that Durham and Cobb could use the washroomoff the weave room to be in accord with the fact; it is onlyin accord with the conventions to say so. It is not merelytime which is of the essence; it is also color. The one mustbe balanced against the other. As counsel for Respondentputs it, it is onlya certain amount of timewhich is to besaved-MR. BLAKENEY: -The man is not discharged fortaking the time that would normally be required to goto the basement toilet; that would be, as you havepointed out, and the witness stated, roughly threeminutes each way; there could have been no faultfound with him for taking that time; it is the taking ofwhat he says was 25 minutes to half an hour. -theyare not quarreling with his taking six minutes.TRIAL EXAMINER: Well, then, your contention is, Isuppose the Company would have had no objection tothe white workers using the toilet that takes themthree to five minutes to get to, even though it takesthem just one minute to get to the one they do use;that would have been all right, is that it?MR. BLAKENEY: I am sure it would have sir.25It is necessary to sort out discriminations. Both Durhamand Cobb were the only two Negro employees in the weaveroom. This they had in common. Both were discriminatedagainst in the use of segregated washroom facilities. Whatthey did not have in common was an interest in the Union.Durham was a member of the Union and his name waspublicized throughout the plant as a member of itsorganizing committee. Cobb was not. It is this fact whichdistinguishedDurham from Cobb and determinedRespondent to discharge the former (thus discriminatingagainst him doubly), and not even to reprimand the latter.This, in spite of the fact that it was Cobb whose presenceat his work station was needed because his cloth wasrunning over the floor, and the fact that it was Cobb whowas in the washroom longer, as Cheek knew. And it wasDurham whom Cheek, with this knowledge, told to stay inthe washroom to finish his cigarette, only to discharge himthe next shift after consulting with the supervisoryhierarchy.Willard Page and Junior Hulsey:Page had worked forRespondent about 1-1/2 years and Hulsey 10 years whenthey were discharged on October 1, 1964 Both worked inthe picker room under the supervision of Dwight Hawkins,second hand. Page's work consisted of feeding pickers andblenders, running the elevator, and sweeping: that ofHulsey cleaning pickers and picking up waste. Page,Hulsey, and Hall were friends and drove to and from worktogether. They joined the Union and their names appearedas members of the organizing committee on leaflets whichwere distributed periodically at the plant gate, andRespondent posted their names on the bulletin boards.Their names were the only ones posted among the nineemployees in the picker room.Page testified that a day or so after the Union's leaflet ofSeptember 9 Hawkins came in the washroom to clean upand, turning to him, exclaimed that Jack Tatham, a shiftoverseer, and Claude Vaughn, general overseer, had been"giving him hell" because of the union leaflet with Page'sname on it, and that they were trying to get rid of him,Hawkins. He reproached Page and the other two men fornot waiting a while before they "came up with somethinglike that " Page said Tatham and Vaughn were mad at himtoo.When Hawkins said that Page must know why thiswas, and Page disclaimed knowledge, Hawkins asked himifhe "had to spell it out" for him. When Page said hewould have to spell it out Hawkins reminded Page that hisname had appeared on the union leaflet the day before. Onthis, or another occasion, Hawkins asked Page to speak toHall and try to get him to quit the Union, and to get outhimself, saying that he had "good things in mind forthem." Page replied that he was contented with his job. Atanother time Hawkins asked Page what he really knewabout the Union, saying that he had belonged to a unionwhen he worked at Guylard Box plant, and that when hewas an overseer at another place where a union wasorganizing he had to go to work with a gun in his pocket.On one occasion, while discussing the Union, Hawkinstoldhim that Respondent could fire Page just aboutanytime it wanted, and that Hulsey had "left himselfopen" dozens of times to discharge, and now it looked likehe was going to have to run all three of them off. As toPage's son, Richard, who had quit a short time previously,Hawkins told Page that he could get his job back if hewould get out of the Union. Hulsey's testimony is that theday following the Union's circulation of a leaflet onSeptember 24, describing Hulsey as a member of theorganizing committee, Hawkins told him that he, Page,and Hall had "messed (him) up" by signing union cards,that they were the best workers he had and he was "goingto have to do something about it "A day or so before his discharge on October 1, stillaccording to Page, Hawkins approached Page and askedhim if he, Hulsey, and Hall had made up their minds aboutgetting out of the Union. When Page said that they hadnot, Hawkins said, "Well, I won't hit you below the belt;before I fire you-I'll warn you " Later that night Hawkins2' If management is as profligate in its expenditure of time asdifficult to see why it should have concerned itself with the 2itscounsel indicates, and would have no objection to all theminutes' difference in time between Durham's taking the shortemployees in the weave room (except obviously Durham androute to his workroom and the longer route through theCobb) journeying to the toilet in the warehouse basement, it iswarehouse J.P. STEVENSspoke to him again, this time at the elevator to the laproom, about his and Hulsey's getting out of the Union, butbroke off the conversation when another employeeapproached.Hawkins, although denying asking Page how manyemployees were in the Union, or any other questions abouttheUnion, said only, with respect to many of theaffirmative declarations attributed to him by Page, that hedid not remember making them. Specifically he did not"recall" saying that it looked like he was going to have torun the three employees off, or that he would warn Pagebefore firing himAs to similar testimony by Hulsey,Hawkins said only that he did not remember saying eitherthat he had "messed him up," or that the three men inquestion were the best workers he had. He did not denytelling Page that his son could come back to work if he quitthe UnionHawkins was not a forthright witness and I do not credithis qualified denials (if indeed they amounted to that) ofthe statements and interrogatories attributed to him byPage and Hulsey.The second shift on which Page, Hulsey, and Hallworked ended at midnight. Hawkins' testimony is that onthe night of September 29, about 15 minutes beforequitting time, he looked for the three picker tenders andcould not find them, and that when they came to work thefollowing afternoon he spoke to them individually aboutthis, and each denied he had left early. Hawkins cautionedthem not to leave early thereafter. He did not write themup.When he spoke to Vaughn, general overseer, about it,'aughn told him to discharge them if it happened again.On the following night, according to Hawkins, he againmissed Page and Hulsey about 15 minutes before quittingtime, Hall, he said, was still cleaning up. The next daywhen Page and Hulsey reported to work, Page denied,when spoken to by Hawkins, that he had left early thenight before, stating that he could prove it, and left theoffice.He returned with Hulsey and Hall who toldHawkins that they and Page had left the plant together at 5minutes past midnight. Hawkins told Hulsey that he,Hulsey, was not there when he looked for him and told himthat he was also discharged, as well as Page. After Pageand Hall [Hulsey] had left to go to get their pay, Hawkinstold Hall to get back on his job. Hall told him, instead, thathe was getting out of there, and asked for his time, whichHawkins gave him.The testimony of Pressley, a card grinder on the thirdshift who was due to come to work at midnight, called byRespondent as a witness, was that when he came to workon September 30 he saw Page and Hulsey sitting on abench just outside the mill as he entered the plant 5 or 10minutes before midnight On cross-examination he statedthat it was September 30, "whenever it was, whatever itwas." He thought it was the last night they worked. Hethen stated, when asked on redirect examination, whenthe day he saw them was with reference to the day theywere terminated, that he did not know. Finally, he said itwas the day a payment on his car was due, and that it"couid have been" the first day of September that hebought the car. When asked what year it was he wasspeaking of, he said, "I guess it was '64, wasn't it?"Ido not find Pressley's testimony of much value. JoeCothran, a fixer who was also a straw boss in the pickerroom, and whose duties he stated included seeing that26 "In fact, I think we had all got that report, that people wasleaving their jobs early "239produ: _ion was maintained, testified that he saw Page andHulsey leave the washroom about 10 minutes beforemidnight and get on the freight elevator, but that he didnot know where they went. Luther Mitchell, assistantoverseer in the carding room on the incoming third shift,testified that a few minutes before midnight Hawkinscame into his department and told him that "someemployees"were leaving their jobs early, which Iconclude from his testimony was not uncommon orconfined to the picker room.26 So Hawkins and Mitchellwent down to the loading dock but did not see Page orHuisey.I am convinced that Hawkins' professed belief that Pageand Hulsey had left work early was unfounded in fact, andthat it was advanced only as a pretext for their discharge,whichHawkins himself had threatened to effectuatebecause of their union activity.W. 0. Epps:Epps worked for Respondent, with severalbreaks, for 42 years until September 15, 1964, when hewas terminated. At this time he was working as a helper ona back end tie-in machine under Wallace Greer, assistantoverseeronthesecondshift,andEarlLollis,superintendent of weaving. The crew consisted of Epps,Massingdale and Miller, helpers, and Bond, the operator.Epps admittedly had greater seniority than Massingdaleand Miller.Epps was a member of the Union's organizing commit-tee. As such, his name appeared on the leaflets which theUnion distributed at the plant, and his name was postedon the bulletin board. On an occasion about the middleofAugust, at Greer's home, Epps, Greer, and BobbyKing,Greer's son-in-law, discussed the Union. Greer,according to Epps, expressed surprise at seeing his nameon a union leaflet, and advised him to go to Lollis and seeabout getting out of the Union, saying that he was "too oldto get messed up in it" and lose his job. Greer, thoughadmitting having this conversation at his home about theUnion, denied the substance of the statements attributedtohim.Milton,according to Epps, joined in theconversation and commented on the Union. He was notcalled as a witness.On September 11, the Friday before his discharge onSeptember 15, Epps testified that Greer came up to him inthe plant and asked him if he had seen Lollis aboutwithdrawing from the Union. When Epps said that he hadnot, Greer repeated his suggestion that Epps see Lollis,advising him to do so the following Monday because,"speaking as a friend," he "knew something was going tohappen" and a man of his and Greer's age "can't get a jobjust anytime anywhere he wants it."Epps did not go to Lollis and on the following TuesdayLouis told him that Respondent was not tying as manyspun warps as it had when he had first been put on thatjob, so that it was going to have to lay a man off, "and Ifigure it's you."The testimony of Lollis is that Respondent was reducingthe number of looms weaving spun rayon yarns, "and wewas putting in filaments-" which required being tied lessoftenby the tie-in machine operators and helpers.Accordingly Respondent decided to lay off Epps on thesecond shift and Johnson, a helper, on the first shift. Lollisconceded that there were at least two helpers out of a totalof eight on the three shifts who had less seniority thanEpps, and who were kept on, but asserted that they weremore efficient than EppsWhen Epps was terminatedJohnson was transferred to the work of leasing warps on 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe third shift. Johnson had been employed about a year incontrast with Epps' 42 years.Epps' testimony is that at the time of his termination theloom he worked on was turning out all kinds of warps,including filament warps, and that filament warps werenot increasing in proportion to other warps, contrary toLollis'testimony that they were. Lollis stated thatproduction records on the point were available to him, butthe only record produced was dated August 31 andshowed, according to Lollis' own analysis, that of 13 warpsleased that day only 2 were filament, and the remainderspun rayon.Iam not convinced that there was any substantialchange in the kind of warps being leased. Nor am Iconvinced that Epps was not capable of working onfilament.27 In fact he had done so for sometime previous tohis dischargeMoreover, I have difficulty understandingwhy he was not transferred to the leasing job on the thirdshift instead of Johnson if a layoff was necessary. Eppshad done this and other types of leasing and various otherjobs during his employment. Even on those occasions inthe past when he had quit his job Respondent hadunfailingly rehired him upon his application, at some job.I believe the reason for his termination, which I find tohave been a discharge, was his activity as a member of theUnion's organizing committee. When he failed to adoptGreer's suggestion that he go to Lollis and tell him he wasquitting the Union, a suggestion repeated the eveningbefore his discharge, Respondent decided to terminatehim. Greer urged Epps to see Lollis on Monday, sayingthatsomethingwas "going to happen." This wasprophetic .2s Respondent discharged him on Tuesday.Jake Owens:Owens had been employed for 17 years inDuncan warehouse 1 when Respondent discharged him onMay 6, 1965. At this time he was a leadman directing thework of six others. His immediate supervisor was C. H.Thomas. J. W. Corbett was office manager in generalcharge of the warehouse.Owens Joined the Union and attended and spoke at aunion meeting on Sunday, May 2, at Piedmont, 8 to 10miles from Greenville. On the following day Corbettapproached Owens and asked him if he did not have agood job. When Owens said he had, Corbett asked himwhat he had done the previous day and whether he hadstayed home and taken care of his knee, which had beenslightly injured. Owens said he had attended church, andCorbett asked him what church. This conversation tookplace about 7.30 a.m. According to Owens, it was unusualfor Corbett to be in the warehouse that early, and it wasthe first time during his long employment that he had beenasked about his activities on Sunday.On the following Wednesday, May 5, just before 5o'clock quitting time, Thomas asked him for the book inwhich he kept the time of the employees whose work heled.When Owens handed it to him he asked Owens if heremembered that sometime back he had asked Owens todo some work which he had not done, and told him,according to Owens, that although he had been employeda good while and done a good job Respondent wasdischarging him. Thomas' testimony is that he told Owensthat he had not "filled the qualifications as a leadman."With respect to the union meeting in Piedmont theprevious Sunday, which Owens had attended, RalphCompton, overseer of the weave room in plant 2, testifiedthat he was driving around with some friends that Sundaywhen someone in the car "mentioned ice cream," so theywent over to Piedmont looking for a drugstore and whenthey got there they saw a crowd in front of the town theaterwhere the union meeting was in progress. They did notfind a drugstore. Compton testified that he did not knowOwens by sight, although he had worked at the Duneanmill for 28 years and Owens for 17, in and around thewarehouse. I do not credit Compton's testimony in thisrespect. The facts do not warrant a finding of surveillance,but I am convinced that Compton saw Owens and otheremployees whom he recognized in front of the theater inPiedmont, and that he knew the occasion to be a meetingof the Union. The latter fact he did not deny. I do not credithis denial that he did not report to anyone else at the millthat he had seen Owens at the meeting. I believe thatThomas' [Corbett's] interrogations of Owens the next daypertained to Owens' presence there.The job which Thomas asked Owens if he hadremembered being asked to do for him concerned theplacement of about 150 cans of sliver in one section of thewarehouse where they had been put waiting to be used inthe carding room. They were sitting on their own bottomsas they had been unloaded, and the object was to stackthem so that Owens would have more room to store yarn.By the following Wednesday, Owens had not yet stackedthem, telling Thomas that he had been attending to theyarn and had not got around to the sliver cans. On thefollowingMonday,May 3,althoughOwenshadstraightenedup and rearranged this section of thewarehouse in other respects, he had not restacked thecans. Thomas told him to get his crew together right awayand stack the cans, and Owens did so.According to Thomas' calculations, it was 2 days laterthatRespondent discharged him, mentioning the aboveincident.Owens, however, places the can incident asoccurring a week or so previously. Since Respondent didnot deem the matter of sufficient importance to give him apersonnel action report, there is no written record of thedate.Accepting Thomas' dates as correct, the factremains that the cans had been stacked as Thomas wantedthem stacked for 2 days when Respondent dischargedhim. The whole incident impresses me as trivial and asmerely a pretext for the discharge of an employee whosework had been good and in whom, as a leadman,Respondent had imposed confidence up to the time hebecame active in the Union, and to whom it had nevergiven a personnel action report. Moreover, there werevarious other jobs which Owens had done in the past,including that of a fork-lift operator which he was at thetime he was promoted to leadman. While testifying as tothe terminal interview with Owens, Thomas stated that hetold Owens that "as far as your conduct and your attitude,it [is] good," and that he had done an "excellent" job asfork-lift operator. I am not able to accept as true Thomas'explanation that he did not offer to put Owens back on thisjob, or at other work he had performed, because he did notthink he, Owens, would be satisfied. I find that Owens wasdischarged because of his activity in the Union.n I have previously foui.d in my Decision of July 26, 1965, thatLolhs discrimmatordy discharged Burrell Knight, also on thesecond shift, and a member of the organizing committee with longseniority As in Epps' case, the reason was said to be the necessityof laying off a man "due to style changes and looms changes "" Greer had no knowledge of any impending reduction in thenumber of looms or any need for it He testified that Lollis hadnever discussed this with him J.P. STEVENSBobby Spoon:Spoon had several periods of employmentwith Respondent, the last beginning in September 1961and continuing until his discharge on August 6, 1964, forstaying out without notice. He was discharged for the samereasonearlier in 1961 and in 1957, but rehired. His workwas that of a doffer in the spinning room on the third shift.His second hand was Alvin Hooker and his generaloverseer Stoudemeire.Spoon joined _the Union in May 1963 and his nameappeared on the leaflets which the Union circulated. Onthe night of Thursday, July 16, 1964, Spoon did not showup for the midnight shift and Spoon's wife, who worked inthe plant, reported that he wasin jail,a statement inaccord with the fact. He reported for work the followingSunday, July 21, at midnight, and Hookersenthim homeand told him to come back to see Stoudemeire. Spoon'stestimony is that when he was arrested he had "a little oldsawed-off shotgun" with him in his car. However, thecharges against him were reduced to reckless driving anddisorderly conduct, and Respondent took him back on thefollowing Sunday night, July 21, Stoudemeire telling himthat he was being given "another chance." He workedwithout significant incident for about 2 weeks until thenight of August 4 when he stayed out again without notice.When Hooker inquired of his wife she told him he washome drunk. Spoon admitted while testifying that this wasthe case. The next day when he reported for work Hookerdischarged him.The General Counsel attempted to show that Spoon,before the advent of the Union, had been absent withoutnotice on several occasions, as had other employees, andat other times had been rounded up along with others andtransported to themill inpress gang fashion, and thisappears to be true. But it also is the fact that his arrest andabsence from work for 2 or 3 days were subsequent to hisjoining the Union, but Respondent rehired him. Spoontestified at the first hearing as a witness for the GeneralCounselthatbothHookerandPride,plantsuperintendent, had questioned him about the Union andthat Pride had asked him to let him know if any unionpeople came to his house, and that when Spoc'' toldHooker he had joined the Union back in May 1965, Hookerrefused to believeituntilSpoon showed him a batch ofmembership application cards. This fact, taken togetherwith the record as a whole which shows a highlypermissive attitude toward the employees prior to theappearance of the Union, of quitting and being rehired,and staying out without reporting, raises a suspicion thatSpoon might not have been discharged after staying outthe night of August 5 without notice had it not been for hisunion activity.29 I think it must be concluded, however,thatSpoon's absence surpassed the bounds of thepermissive, even as drawn by this employer. The GeneralCounsel in my opinion has not met his burden ofestablishing the allegations of the complaint as to Spoon,and I shall recommend that it be dismissed as to him.Franklin Moore:Moore came to work the last time forRespondent in July 1963, having quit on four or fiveoccasions, according to his own testimony. At the time ofhis discharge on September 14, 1964, he was working as aweaver under the immediate supervision of Wallace Greeron the second shift. His general overseer was RalphCompton. Moore was a member of the Union and his nameappeared on leaflets which it distributed. Prior to the2" If Respondent, as was the case in the discharge of otherunionmen, was looking for a pretext to discharge him, his241Union's appearance he had received one writeup. He waswritten up a second time about August 20, 1964.During the first week in September Moore asked Greerfor leave to take off the following Saturday and Mondayfrom work to go fishing and Greer told him he would seewhat he could do. On the following Friday according toMoore, Greer told him that he could not let him go on thatSaturday and the following Monday, but suggested that hetake off the Friday and Saturday after that, September 11and 12. Greer's credited testimony is that he did notinitially promiseMoore those particular days off. In anyevent, on the coming Thursday, September 10, Greer toldhim that he could not spare him Friday and Saturdaybecause he could not get a weaver in his place. Moore,however, did not report for work on Friday, and sendingword by another employee that he would not be therebecause he had a sty in his eye. Instead, he went with hisfamily to their cottage on a nearby lake, returning to theplant on Monday, September 14, for his usual shift. As hewas waiting to go to work Greer, who had had a report onFriday that Moore had gone fishing, approached him andasked him how the fishing had been. He replied that hehad not fished but only rested up, because of a sty in hiseye.Greer discharged him for staying out withoutpermission.As I have previously found, Respondent was highlypermissive in the matter of employees staying away fromwork, so long as they sent word in, and sometimes evenoverlooked absence without notice. There is no evidence,however, that it tolerated an employee's taking off wherepermission to do so had been specifically asked andrefused.Moore's claimed eye trouble I consider asubterferge.Although the matter is not free fromsuspicion, I conclude that Respondent discharged Moorefor legitimate business reasons and not because of hisunion activity. I shall recommend that his case bedismissed.Joe Manley:Manley had worked off and on for 15 yearsup to his discharge on April 29, 1965, when he was workingas filling hauler on the first shift. On three previousoccasions he had quit his employment. Dewey Gilreathwas his second hand and Earl Lollis the general overseer.Manley's name appeared in the union leaflets and wasposted on the bulletin board. On one occasion, in the yarnroom, Gilreath told him that he should get out of the Union,because he had a good job and a large family to support.As a filling hauler his principal duties were to bringfilling from the basement to the spinning floor in a handtruck, and lay it alongside the 650 looms he supplied. OnOctober 10, 1964, Gilreath wrote up Manley for laying thewrong filling alongside a loom As the result of this fillingdifferent colors became mixed. After this he mixed nomore yarn, according to Gilreath, but he did permit loomsto run out of filling and second hands on the shiftcomplained to Gilreath on various occasions. When hespoke to Manley about [these complaints] he complainedthat the job was too hard and that he could not keep it upwithout more help.On the morning of April 29, 1965, when Manley tookover from the third shift, one of the looms he serviced wasout of filling. During the morning five more went down andGilreath assigned another employee to help him. WhenManley returned from lunch, however, the situation hadworsened and four looms were stopped off and about 150imprisonment and absence from work 2 weeks previously shouldhave been a plausible one 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere down.30 Gilreath took him to the office where he gavehim a termination slip and assigned two men to the loomshe had supplied who caught the job up in an hour or two.Thereafter one employee resumed the job Manley hadbeen on.I am of the opinion that the General Counsel has not mettheburden imposed on him of establishing by apreponderence of the credible testimony that Respondentdischarged Manley because of his union activity. I shallrecommend that the complaint be dismissed with respectto him.b.The Blackhawk warehouseArthur DeanDean had been employed for 3 years in thewarehouse up to July 31, 1964, when Respondentdischarged him. At this time he was working as anextractor driver, or trucker, under the supervision ofGriffin, warehouse superintendent, Roy Hinton, assistantsuperintendent, and McKee, his immediate supervisor.Victor Kitties was manager of the warehouse. Dean'sname was sent to Respondent as a member of the Unionand posted on the bulletin board. In June 1964, Dean, oneCooley,andJamesRosemond,whoseallegeddiscriminatory reduction in overtime work is hereinafterconsidered, started wearing their union buttons in the millOther employees subsequently followed suit.On July 31 Dean was trucking cotton in room 7 alongwith other employees, under the direction of Adams, asupervisor.According to Adams, as he was "dustfinishing" work in room 7, he dispatched to room 8, to startwork there, the crew on which Dean worked, consisting ofan extractor truck and operator, a hooker, whose dutieswere to extract bales of cotton from a pile, and Deanhimself, whose job was to push the bales on a hand truckfrom place to place after they had been extracted.Although Adams' testimony is that he told the crew to goto room 8 about a half hour before he himself went there,he did not see the crew leave No. 7. When Adams arrivedin room 8 he saw the other two members of Dean's crew,but not Dean, and observed about 30 bales of cotton in theaisles which had been extracted from the piles and werewaiting for Dean to truck them to a platform a few feetaway. Adams testified that the presence of the cottonbales in the aisles did not interfere with the work of thecrew. Adams had been in room 8 possibly a minute whenhe saw Dean approaching.Q. (By Mr. Butler) Lets go back Mr. Witness, youcame into compartment 8, you didn't see Dean?A.No, sir.Q. You walked outside compartment 8, and yousaw Mr. Griffin the first person you saw, is that right?A.Right.Q. And as you spoke to Griffin, you looked up andyou saw Dean coming, is that right?A. In a matter of seconds-possibly one minute.TRIAL EXAMINER: How long were you in thecompartment, then, before you spoke to Mr. Griffin?*****THE WITNESS: Possibly one minute.(By Mr. Butler) So no more than a minute and a fewseconds had elapsed from the time you walked intoNo. 8, did not see Dean, walked back out of 8, spoketoGriffin, and looked up and saw Dean, is thatcorrect?Adams' estimate, while testifying that Dean had beenoff his job about 30 minutes is based on his calculation thatabout 30 bales were standing on their ends in the aisles,and that it takes about a minute to extract a bale from astack. The calculations did not allow for the time it took tomove the trucks from No. 7 to No. 8 and place them forwork, nor do I find them otherwise reliable.It is conceded that Dean had absented himself to go tothe toilet off compartment 5, about a half city block fromwhere he was working, and that he was returning fromthere when Adams saw him. The relevant question iswhether it took him too long a time to go and return.Adams did not know when the crew actually left room 7 forNo. 8. Neither the extractor operator nor the hooker, theother two members of Dean's crew, was called as awitness. Dean's own testimony is that he took only 2 or 3minutes in the washroom, plus the time going and coming.There is no convincing evidence he was gone longer and Ifind that he was not. It is also conceded that employees donot have to seek permission to go to the toilet.According to Adams' account, as Dean approached himand Griffin talking together outside room 8, Griffin askedhim where he had been and Dean said he had been to thetoilet.Without saying more Griffin told Dean to go to theoffice where Griffin paid him off and discharged him.McKee, one of Dean's second hands, testified to aprevious incident which occurred on July 17, 1964, whichRespondent now advances as a contributing reason fordischarging Dean On this occasion McKee was directing acrew including Dean loading cotton at Commercewarehouse. This was approximately a 15-minute ride fromBlackhawk warehouse by road On the day in questionaccording to McKee, about 4:45 p.m., a half hour beforequitting time at Blackhawk, as the employees were gettingin the truck to return to Blackhawk, McKee saw Deancutting across the fields in the direction of Blackhawk,which lie had frequently done before, instead of ridingback in the truck.When McKee arrived back atBlackhawk he told Dean not to do this again. [Later,Griffin spoke to Dean about this incident and told Dean notto do it again.] According to McKee [Dean]. he did not.Dean's testimony is that he went across the fields to savetime because lie wanted to stop at Blackhawk tuftingplant, across from Blackhawk warehouse, to get a ridehome with another employee with whom he frequentlyrode, and who, like Dean, quit at 5 p m It is not contendedthat Dean lost any production time in doing as he did. Ifind the incident trivial and like the event on the day of hisdischarge to constitute only a pretext for the dischargeIhave previously found," that Griffin discharged JamesGoodwin, another employee in the warehouse shopbecause of his union activity, and that Griffin told a groupof employees that if they would come to him and admitthat they had done wrong in joining the Union Goodwinwould have a better chance of being reemployed. This wasinAugust 1963. 1 further found that as the result ofGoodwin's discriminatory discharge and that of JamesRobinson, and the acceptance by employee Gamble ofGriffin's invitation to withdraw from the Union, the Unionwas for the time being wiped out in the warehouse shop. Iam convinced that here, also. Respondent dischargedDean because of his union activity, and in continuation of"'A loom is down when the filling is low and no more is at handat the loom, and it is stopped olf when it is entirely out of fillingand is standing idle" 157 NLR Bat 913-915 J.P. STEVENS243its attempt to wipe out the Union in the warehouse proper.James RosemondRosemond worked as a Perry hookoperator in the warehouse. He joined the Union andRespondent posted his name as a union member alongwith the names of others in the warehouse including JamesGoodwin, Harold Robinson, and Garvis Powers. I havepreviously found that Respondent discharged Goodwin onAugust 26, and Robinson on August 30, for unionactivity,32following the posting of their names onAugust 25, 1963, and that it discriminatorily dischargedGarvis Powers on May 13, 1964, the date after he testifiedas a witness for the Union in support of Goodwin's case,and later discriminatorily discharged Arthur Dean in itscontinuing determination to eliminate the Union in thewarehouse.On the day after Respondent discharged Powers, whilethe first hearing was still in progress, it reduced the hoursof overtime work performed by Rosemond who alsotestified in Goodwin's behalf. Unlike Powers, however, thecomplaint was not amended at the hearing to includeRosemond, but an additional charge and complaint werefiledafter it concluded So Rosemond, like Powers,appeared before me first as a witness for a dischargedemployee, and now in his own right.Rosemond's testimony at the first hearing was similar tothat given by Garvis Powers, and it was that followingGoodwin's discharge and when he was applying forreinstatement, Griffin told a group of employees while theywere at work in room 10 that if those who had joined theUnion would come to him and "confess" that they werewrong in doing so, Goodwin would have a better chance ofbeing employed. The testimony of neither Powers norRosemond to this effect was denied by Griffin.Rosemond's further credited, undenied testimony at thefirsthearing was that Griffin said it was "against theCompany's rules" to join the Union, that the Union couldnot protect the employees, citing Goodwin's discharge inspite of his 6 or 7 years' seniority. Rosemond also testifiedat the first hearing without contradiction, and I find, thathis two immediate supervisors, Hunter and Mansell, a fewdays after Goodwin's discharge, endeavored to haveRosemond go to Kitties, plant manager and Griffin'ssuperior, to get his own name off the list on the bulletinboard and help Goodwin get his job back. The followingwas Rosemond's testimony:Q.-Tell us about this conversationA.He [Hunter] told me I ought to go up there andtalk to Mr. Kitties-and get my name off the list.****TRIAL EXAMINER: What else?THE WITNESS: Well, he said it wasn't worth, youknow, fooling with.TRIAL EXAMINER: Yes.THE WITNESS: And about that time, the otherfellow (Mansell) came in.*****TRIAL EXAMINER: What does he do?THE WITNESS: He's the same as Hunter. He says,"I'll tell you what's the best to do," he said, "The manto see is Mr. Kitties," he says, "You go up there andtellMr. Kitties you want your name off and that's allthere is to it."Q. [By Mr. Jolly] Was anything said about JamesGoodwin?11157 NLRB at 915-916A.Well, yes, I don't know which one said it butthat'swhat got me, you know, studying about it,wondering what I could do, because one of them said,he said, "If enough of you go up there and take yourname off, they will hire James Goodwin back "Neither Hunter nor Mansell was called as a witness andthe statements which Rosemond attributed to'them standuncontradicted.In spite of the urging and the implied threats ofsupervision, Rosemond did not go to Griffin or Kitties torenounce his union membership. Immediately followinghis appearance on the witness stand Respondent reducedthe hours of overtime work which it had previouslyafforded him. Over a period of time he had been coming towork regularly an hour or so before 8 o'clock in themorning when the other warehouse employees reported, inorder to set up the work for them. In doing this he used aPerry hook. When three scales were weighing, GarvisPowers and Haskell Cooley, two other Perry hookoperators,would be scheduled. When only two Perryhooks were being used, Powers would come in early alongwithRosemond.When only one was needed it wasRosemond who came in early. The foregoing is thetestimony of Rosemond himself and of Harold Robinson, amechanic's helper in the shop who opened up thewarehouse in the mornings until he was discharged.Respondent introduced in evidence a compilation which itisconceded shows that from May 14, 1964, whenRosemond testified, toMay 14, 1965, he workedapproximately 1 hour less overtime a week than he hadduring the 12 months preceding his appearance as awitness. No explanation of this reduction was made.While 1 hour a week is perhaps not substantial whenaveraged throughout the year, this does not completelyreflect the situation. Rosemond stated that as of the timehe testified in the present hearing, he was getting moreovertime than he had previously. For sometime followinghis discharge [appearance at the hearing] his overtimewas reduced materially, and later increased.c.The Slater plantBackgroundThe complaint alleges that in this plant Respondentdischarged four employees, James Hill, Frank Wojeck,Leroy Reeves, and Willis Young, for their activity in theUnion, and Daniel Murray because he testified at the firsthearing.Hill,Wojeck, Reeves, and Young attended ameeting of the Union on August 30, 1964, where theyconsented that their names appear on union leaflets asmembers of the organizing committee. At the plant gatethe following day' the Union distributed copies of theirleaflets to the employees listing the economic gains whichithoped to achieve through organization. The leafletcontinued in the following vein:Itisstrictlyagainst the law for anyone inmanagement, second-hand or anyone else, to questionanyone about their union activities, and if they do, itshould be reported to the union at once, and we willfile charges against the Company.We respect the Company's right to oppose theUnion by lawful means. It is quite obvious why theywould want to. If the union was not going to benefitus, the Company would not be fighting the union. We295-269 0-69-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould like to make it clear that we are going to useevery lawful and proper means to get the union in.33James R. HillHarold L. BellRandall J EdwardsAaron Curtis AdamsJoseph LaughterTom BishopCornell LaughterWilliam F. LooperDavid CollinsFrank E. WojeckMrs Linda EdwardsLeroy W. ReevesTom EdensWillis Earl YoungJames CantrellCarl RichmondTheodore AdamsRichard BellCedric DrakeOf the 19 names appearing on this circular, 11 were ofemployees whom Respondent had previously discharged,namely Joseph Laughter, Tom Bishop, Tom Edens,Cornell Laughter, William Looper, David Collins, JamesCantrell, Carl Richmond, Theodore Adams, Richard Bell,and Cedric Drake. Of these 11 I have found34 that all butTom Bishop were discharged because of their unionactivitySubsequent to the circulation of the leafletRespondent discharged four others within a month of oneanother, beginning on September 3, or 3 days after theleaflet distribution, namely James Hill, Frank Wojeck,Leroy Reeves, and Earl Young. Their cases are now beforeme. Bell, as is hereinafter found, on the day of Hill'sdischarge.went to Respondent to announce hiswithdrawal from the Union. The present status of RandallEdwards, Aaron Adams, and Linda Edwards is notrevealed by the record.The continued union activity of Respondent'sdischarged employees in the community, even thoughunemployed, and whether from choice or inability to findjobs elsewhere in the textile industry, is illustrated byunion literature like the above circular and other evidencein the record.35 The inside agitators, when Respondentdischarged them, became outside agitators.FrankWojeck.Wojeck was the first of the fouremployees to be discharged. He had been employed 11years at the time, and he was then head air-conditioningmechanic, a job which took him throughout the plant. Hissupervisor was Andrew Dempsey, plant engineer.Wojeck had never received a personnel action report orwriteup during his 11 years' employment. However,Dempsey was able to recall a day 6 to 8 weeks before thecirculation of the union leaflet on August 31, when hecame across Wojeck, Carl McPherson, and J.L. Kirby, twoother of his employees, talking with several others near amachine on range 9 in the finishing department. He toldthe three men to move on, and they did so. No one waswritten up or otherwise reprimanded. Dempsey testifiedthat this was the first time he had ever "complained" toWojeck about his "work performance." It is difficult tobelieve that Dempsey attached any importance to thisinstance at thetime.36He threw it in for good measurewhile describing complaints which were brought to him onThursday, September 3, the day Respondent dischargedWojeck.Duringthatmorning,WilliamLybrand,superintendent of finishing, told him that several of hisemployees, includingWojeck were congregating in thearea behind range 9 and asked him to "do something aboutit."Dempsey testified that this was the first complaint hehad ever had of any kind from any other supervisorconcerning Wojeck, though Wojeck for 7 years had movedthroughouttheplant in the performance of hismaintenance duties, greeting friends as he progressed.Later in the day Dempsey encountered Wayne Garrett,overseer in the roving-weaving department, who told himthatWojeck had been in his department "bothering" hispeople, but without giving Dempsey any particulars. Afterlunch Finley,generaloverseer of the cloth room, told him,alsowithout particulars, thatWojeck was "interfering"with his employees. Still later Bramlette, a supervisor inthe weave room, according to Dempsey's testimony ondirect examination, told him that Wojeck was "bothering"his people and keeping them from doing their work. Oncross-examination he amended this to say that Bramlettesaid that Wojeck was interfering with "one" of his people.Then Dempsey sat down and collected his thoughts, aprocess he described as follows.Q.What did you do next?A.Well, I sat there and tried to put everythingtogether.TRIAL EXAMINER: Sat where, sir? In your office?A. In my office, yes, sir. As a supervisor, I sat thereand tried to decide the problem.Q. (By Mr. Butler) What did you decide sir?A. Then I decided to take my action.Q.And what action did you decide to take, sir?A. I told Mr. Sheriff to go out and find Mr. FrankWojeck.Q. And send him to the personnel office?A.When you get him, bring him to the personneloffice.Q.Yes, you had decided to discharge hint?A.-Yes, sir.Q. Yes, without even speaking to Frank Wojeck, toget his side of the story-?A. Yes, sir.On direct examination the witness testified as follows tothe later terminal interview:Q.What, if anything, did you say to Mr Wojeck?A. I said, Frank, I'm sorry, but due to numerouscomplaints from supervisors in the plant, you areinterfering with their people doing their work, andneglecting your own, I'm going to have to let you go;that was my total statement.Wojeck, who had arrived in the office under theimpressionthat something was wrong with the air-conditioning, asked Dempsey what the complaints were" This last sentence is reminiscent of Respondent's notice,previously adverted to, which it maintained on the plant bulletinboardsIt is our positive intention to oppose this Union and prevent itby every proper means from coming in here" 157 NLRB at 924-934'sSuch as the continued union activityamongthe employees ofDonald Cudd after his discharge from the Whitmireplant, causingRespondent to pressure Jess Cudd, his father, an employee of 50years' service, into running his son out of the community, fadingin which Respondent discharged the father'bNor did he testify that this was a factor which he consideredin making his decision to discharge Wojeck J.P. STEVENSfor which he was being discharged, and Dempsey refusedto tell him. The further examination of Dempsey continuedas follows:Q. And did you then and there give him his time?A.Yes, sir-He turned and asked me to explain[why] and I told him Frank, I have nothing further tosay, and I proceeded over to the paymaster-and Mr.FrankWojeck and myself and Mr. Paul Sheriffproceeded down the steps. Frank asked me someother question-and I says, Frank, I have nothingfurther to say.Thus was escorted from the plant an employee who hadworked 11 years for J. P. Stevens & Co., as to whose workperformance his employer had never before complained,so far as this record reveals, discharged on reports vagueand undefined of which Dempsey had no personalknowledge,which he did not investigate, and theparticulars of which and their source he refused to divulgeto the employee when he asked the reason why."Respondent's failure to accordWojeck this elementalright of information, granted as a matter of course by thegeneralityofAmerican employers when terminatingemployees for legitimate business reasons, is hardlyexplicable on any other ground than that Wojeck wasactive in the organization of Respondent's employees andhad, 2 days previously as a member of the Union'sorganizing committee, distributed the August 30 leaflets atthe plant gate.James Hill:After Respondent discharged Wojeck itnext discharged Hill. Hill had worked as a middleman onrange 4 on the second shift from the date of hisemployment in 1961 to his discharge on September 14,1964.His immediate overseer was Ed Elrod and thegeneral shift overseer Ed Brinkley. He joined the Union inthe summer of 1963. Subsequently, while he was workingover onto the third shift, J. C. Trotter, general overseer onthethirdshift,askedhim,according toHill'suncontradicted testimony, if it were true that he was aunion man. When Hill said he was, Trotter said, "Youknow you'll get fired for that," to which Hill replied,"You're not going to fire a good man just for joining theUnion, are you?" Trotter, smiling, said, "No.""'Hill himself joined in the distribution of the leaflet whenhe finished his work at midnight on August 31. Hiscredited testimony is that during his next shift, andthereafter, he was watched more closely by Elrod andBrinkley than previously, both while working and duringrest periods."' On September 2 Hill was in the smokingarea talking with another employee when Elrod enteredand told Hill that only one person was supposed to be inthe area at a time. Why Elrod should address Hill and notthe other employee does not appear, since there is noevidence as to which was first in the area. However, Hill,according to Elrod, left. On the following day or the nextElrod came across Hill in the smoking area talking toCook, an antiunion employee. According to Elrod when10Neither Lybrand, nor Garrett, nor Finley, nor Bramlette gaveDempsey the name of any whom Wojeck was said to have spokentoActually the complaints originated with antiunion employeeswho almost without excepted [exception] testified that Wojeckspoke to them when they were in a smoking area or elsewhereduring their breaks One, Stroud, testified that Woleck spoke tohim while they were together in the smoking area and once ortwice when they encountered one another while they were movingthroughout the plant." There is no specific allegation in the complaint that Trotter'sremarks to Hill are violative of Section 8(a)(1) of the Act, and thistestimony is considered solely as evidence of Respondent's early245Hill saw him he left the area and returned to his job. Later,according to Elrod, Cook came to him and told him that ifHill "didn't quit-bothering him about the Union" he was"going to drive him under that machine." Elrod reportedthis incident to Lybrand who said he would look into it,and to Brinkley who the following day asked Cook about it.According to Brinkley, Cook said that Hill had "bothered"him on various occasions in the plan t40 about joining theUnion, and volunteered the information that he had also"bothered" Hadyn Parris, another employee. Parris hadnot complained about this, but Brinkley neverthelessasked him if someone was "bothering him on the job," andParris told him merely that Hill had on several occasionsasked him to join the Union. Brinkley did not testify thatParris said this was while he was working, or define hisown use of the term "on the job."Brinkley also related that he asked Joe Edwards if Hillhad ever spoken to him about the Union and Edwards saidthat Hill had spoken to him about it "over on the back ofhis job," referring to a smoking area there. According toBrinkley,Cook, Parris, and Edwards were the onlyemployees from whom he derived any information that Hillhad spoken to them any time, any place, about the Union;of these, Cook was the only one who complained. It doesnot appear from Cook's own testimony that any incident ofsolicitation took place on company time.Nevertheless, on September 4 Brinkley admittedlywrote Hill up for "bothering [employees] on the job andinterfering with their work." The writeups added that "anyfurther complaints of this nature [and] you will be subjectto discharge." Hill was summoned to the office whereBrinkley, Lybrand, and Elrod were all present and thewriteup was read to him. Hill denied he had botheredanyone on the job and asked who the employees were whohad complained. Brinkley refused to tell him. According toHill, either Brinkley or Elrod asked him why he did notresign his employment and he answered that he was goingto stay and help organize the employees into the Union.Brinkley denied suggesting he resign. Elrod did not testify.I credit Hill's testimony.The fact that Hill had been given a personnel actionreport, the only one he had received during his 3 years'employment, became common knowledge in the plant.Cook, as well as Dwight McKinney and Dan Hart, whoconstituted the crew on range 5 which adjoined Hill'srange 4-all of them, according to Brinkley, known to behostile to the Union-inauguarated a hazing campaignwith Hill as its victim. Hill's credited testimony is thatimmediately following his being written up and told thathis further "bothering" employees would render himsubject to discharge, these employees called out to him ashe passed up and down the aisles-McKinney, forexample, following him back and forth in the dyehouseasking if it was his name on the union leaflet, andpropounding other questions about the Union, and Hartwhistling at him and, when Hill spoke to Hawkins, theknowledge of Hill's union membership and for its propheticquality as it pertains to his later discharge'" It was in the Slater plant, as I have found (157 NLRB at 924),thatGentryReese, third-shift supervisor in the finishingdepartment, boasted that he had two employees who wereattending union meetings to let him know how things were going,and that Respondent could always find reasons for dischargingunion employees, and had in fact been terminating some of thembecause of the Union40 But not so far as the record shows, nor is it so contended, atany time other than during break periods 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDback man on range 4 in connection with his job, calling outto Hawkins that he should not talk to Hill because Hill hadbeen warned not to take [talk to] anyone After a day or soof this Hill went to Brinkley and asked him if he could stopit,naming Cook, McKinney, and Hart. He remindedBrinkley that he had been given a personnel action reportfor talking with other employees and pointed out that hewas trying to abide by the rules. Brinkley said he wouldlook into it but said nothing more to Hill about it until 2weeks later when Respondent discharged Hill forcomplaining about other employees.A day or so after Hill's complaint to Respondent as toCook, McKinney, and Hart, Hill arrived at the plant and,as he approached range 5 where Cook, McKinney, andHart worked, he saw a cup hanging there with a cardattached to it reading, as he later discovered:Money for James Hill to Hunt a Job WithHill said nothing at the time, since he was on his way tosew a seam on a piece of cloth, and as he passed Hart on 5,Hart asked if he had read the card. Hill said he had not yethad time. When he returned to his own range the cup andcard were gone. Brinkley called him to his office andshowed the cup and card to Hill which he then read for thefirst time, and asked him if he knew anything about it. Hillsaid he did not. Brinkley testified that he made someinquiries about the cup and card, but could not find outanythingabout it.He did not, however, disclaimresponsibility for its origin on behalf of management, orreassureHill in any respect when talking to him.Respondent thus obtained the benefit of the intimidation.Hill's termination was imminent. Shortly after coming towork on September 14, the day of his discharge, and withElrod looking on, Harold Bell, whose name was on theUnion's leaflet of August 31, in passing Hill on the floorexclaimed to him, "James, I can't go on like this, I'm goingto get my name off that leaflet-I'm not going to stick myneck out any more... " Hill interrupted Bell to say thathe could not talk to him, since he had received a writeupfor talking to employees. As Bell left, Hill went over toElrod and said in explanation: "Elrod, I just told the boy Icouldn't talk with him." Elrod suggested that he explainthis to Brinkley and Hill immediately did so, tellingBrinkley that Elrod had suggested that he inform him.Brinkley, however, said that he was getting "fed up," andthat it looked as if Hill could not "get along with the boysout there." He testified:I told James at that time, I said Mr. Hill, I'm tired ofyour coming to me with these complaints aboutemployees bothering you,4' and I said, as far as I amconcerned, you're through.To be sure that Hill was through, and without waiting untilthe end of the shift, Brinkley escorted him personally tothe gate. As his continued testimony described it:Q. Did you at that point write out his time?A At the time I told him to get his lunch box, andI'd show him where the gate was.Q. He knew where the gate was didn't he?A.Yes, sir.***Q. And what did you do there, Mr. Brinkley?A.He and I walked to the middle No. 4 range, he41 It will be noted that Hill in no sense complained of Bell'sbothering himBellwas a fellow member of the Union'sorganizing committee, as Brinkley well knew He also knew thatpicked up his lunch box, and we walked to the gate,and he leftHill'sdischargewas the culmination of a 2-weekcampaign by Respondent to get rid of him, beginning withthe appearance of his name on, and his circulation of, theunion booklet of Agust 31. The antiunion employees, withRespondent's acquiescence, contributed to this end bytheir virtual hazing of Hill while working. Respondentignored Hill's complaint as to this at the same time itcomplained thatHillwas "bothering" others. InRespondent's lexicon this meant only that Hill, likeWojeck, was proclaiming the merits of the Union on hisfree time in the washroom and other permissible areas.There is no contention that it occurred elsewhere. Butwhen Hill complained to Respondent that other employeeswere interfering with him while actively performing hiswork, to the extent of soliciting money in anticipation ofhis discharge, instead of admonishing them it dischargedHill.Leroy Reeves:Reeves had worked for 9 years during hislastperiod of employment, as a smash hand in weaveroom 1 under the immediate supervision of Harold Smith.Walter Looper was superintendent of weaving. Reeves'name appeared on the leaflet of August 31 as a member ofthe Union's organizing committee. Immediately upon thecirculation of this leaflet, according to the testimony ofReeves, Respondent's supervisors watched him moreclosely than before. I have previously found that increasedsupervision,amounting in some circumstances tosurveillance, was commonplace when employees joinedthe Union, and that increased restrictions were placedupon their movements in the plant and their conversationswithfellowemployees,evenduringbreaks.OnSeptember 8, 1964, the Union filed a charge on behalf ofReeves alleging a discriminatory change in workingconditions.His testimony is that thereafter he was notobserved so closely although he continued to be givenunusual work assignments.A close relative of Reeves died, and he was scheduled tobe a pallbearer at the funeral on Sunday, October 4. Hedrove his car pool to the plant on Saturday with theexpectation of working until noon and then askingpermission to leave so as to buy a suit and other articles ofclothing. Instead of assigning him work in his ownsection 3, that morning Smith assigned him and two othersmash hands to looms in section 2. It is uncontrovertedthat the looms in section 2 were in bad shape. According toReeves' undisputed testimony it would have taken him theentire 8-hour shift to straighten out the job on the loom hewas assigned to. Accordingly he told Smith that he did notwant to start work on that loom because he wanted to leaveat noon Smith told him he could not be spared. Reeves'testimony is that Smith suggested he take the matter upwith Looper. Smith meanwhile told Looper that Reeveswanted to leave the plant since there was no work to bedone on his own section Reeves told Looper he would liketo be off that day since there was no work on his own job,and Looper told him that there was plenty of other work.According to Looper he then asked Reeves if he was goingtowork and Reeves said that he was not. Looper'stestimony on this point is corroborated by that of Smith.Reeves' testimony is that when Looper came to himLooper asked him if he was going to do the job and hereplied that he had "taken the circumstances up withHill was coming to him only in his own protection lest his briefexchange with Bell should have been seen by other supervisorsmisinterpreted J.P. STEVENS247Harold, (Smith) to be off, if my job was caught up,"whereupon Looper turned to Smith and told him todischarge Reeves.I credit the testimony of Reeves and find that althoughhe was reluctant to work on the job in section 2, he did notfinally refuse to do so. He did not, in fact, leave the job Iam, moreover, of the opinion that Respondent refusedReeves' permission to be off because of his activity in theUnion. As I have found, Respondent was tolerant withrespect to taking time off. I am of the opinion that it tookadvantage of Reeves' reluctance to work the remainder ofSaturday to get rid of him, as it already had gotten rid ofWojeck and Hill a few days after they distributed theleaflet of August 31.Willis Young-Young, the last to be discharged of thefour employees whose names appeared as members of theUnion's organizingcommittee on the leaflet circulated onAugust 31, had been working as a laborer in the warehousefor 4 years when he was discharged on October 11, 1964.On Saturday, October 11, Young was working overtime,beginning at 8 o'clock in the morning, as a helper on afork-lift truck driven by Carl Anderson. Anderson woulddrive the truck into one of the side aisles in the warehouse,running off from one of the main aisles, where Youngwould pull cases out of a stack and pile them on the truck.Anderson would then back the truck from the side aisleinto the mainaisle,turn it about, and proceed to theloading platform where Young and others would unloadthe cases. Anderson and Young had been doing this sincestarting to work until 11 o'clock when Richard Payne,their immediate supervisor, came up to the truck, stoppedit,and spoke to Young. At this moment, according toPayne himself, the truck had just backedinto the mainaisle and was about to go forward toward the loadingplatform. Payne's further testimony is that when he spoketo Young the latter was sitting on the truck with his headresting on a case in front of him. Payne accused him ofbeing asleep and discharged him, telling him to report toSnow Kirby, personnel supervisor, on the following day.42There is no evidence in the record that Young had everbefore been written up or otherwise reprimanded forsleeping on the job. Moreover, the evidence here does notestablish that Young was asleep. He had just finishedplacing the last case on the truck, had sat down, and thetruck had just backed intothe main aislefor its journey tothe loading platform, when Payne came upon him. It isscarcely credible that he could have fallen asleep soquickly under the circumstances. Furthermore it isconceded that from the moment Young placed the lastcase on the truck until the time a few minutes later when itarrived at the platform, he had nothing whatever to doexcept to ride. I consider the reason advanced byRespondent for Young's discharge to be merely a pretextand that the real reason was his activity on behalf of theUnion.The discharge of Wojeck, Hill, Reeves, and Youngadded them to the ranks of the 10 other members of theUnion's organizing committee, previously discharged atthe Slater plant, and whose names were affixed to theUnion's leaflet of August 31.d.The White Horse plantRufus Finley and Donald Jones-Finley and Jones wereslabber tenders in the card room of the White Horse planton the swing shift, under the immediate supervision ofFrank Cannon, their section hand, and Bennie Waldrop,assistant overseer of the carding department. They Joinedthe Union and later became employee members of itsorganizing committee On September 9, 1964, and again 2or 3 days later, the Union distributed at the plant gateleaflets listing a number of demands upon Respondent forimproved working conditions. The names of Finley andJones appeared thereon43 as members of the organizingcommittee along with the names of 11 others, 2 of whomwere former employees whom I have previously found44were discharged by Respondent for their union activity.OnMonday, September 15, following the leafletdistribution the previous Saturday, a number of employeeswere talking together in the canteen area at the vendingmachines, concededly during their free time. Theirpresence was observed by Coleman Strange, section handin the carding room who had no supervision over any ofthem.Nevertheless, he sent Reese Banks, one of hispickers, over to the group and Banks returned about 15minutes later and reported to Strange that the employeeswere discussing the Union, and that Finley had asked himto Join. The following was Banks' testimony:Q And what was the conversation between youand Finley there?A. Finley said, Reese, what about letting me signyou up for the Union?Q. (By Mr. Blakeney) All right, what did you say?A. I said, I don't want anything to do with theUnion, FinleyQ.All right, what further, if anything was saidbetween you?A. That was all that Finley said to me right then.Jones walked up and says, if they ever get in here,you'll wish you had joined the Union, and f told Jones,I said, well, you let me worry about that.There is nothing in this account by Banks to show thatthe conversation with Banks differed in any way from thetypical discussions of the Union which had gone on inRespondent's washrooms, canteen, and smoking areasever since the Union had started organizing a year or morepreviously 45 It is not controverted that Banks'solicitationby Finley and Jones was on the free time of all theemployees concerned Respondent in retrospect, however,attempted at the hearing to suggest that Banks becamedemoralized as an employee, and that when he reported totalk to Strange he had tears in his eyes. Strange averredthat he was "shaking and crying,"although all that Finleyand Jones said to him was as related above. Banks, whiletestifying, failed to mention the tears, but conceded afterhe had heard Strange and Waldrop testify that he hadbeen "shook up"Q. And when you went back to your machine, canyou say whether this conversation had any effect onyou?Kirby's role was to make a record of his discharge and toFinley's on the first leaflet and his and Jones'on the secondarrange for his final pay He is not a production supervisor and157 NLRB at 921-923does not have authority to reverse a decision of a foreman to45 157 NLRB at 964dischargeThis restsin the plant superintendent 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Q.A.Q.you?A.Yes, sir, it had me shook up.In what way?*If the Union got in,I'd wished I had joined.Now, can you say how and why this botheredNo, he didn't tell me (sic).*****Q. But as you started doing your work,can you saywhether it had any effect on you?A.Well, I wasn'texactly the way I usually am, Iwasn't as exact on it as 1 usually am.Innocuous as Banks'account of the union discussion inthecanteen area appears to have been on directexamination,it became even more bland on cross:Q. You got a cup of coffee?A.Yes, sir.Q. AndFinley said,"Reese, what about letting meput your name on the union committee?A.Yes, sir.Q. And you said,I don't want anything to do withit, is thatcorrect?A. That's right.Q. James then spoke up, and he says,if they everget in here, you'llwant something to do with it.A.Yes, sir.Q. You drank your coffee and went back to yourjob?**A.Yes sir.***In an attempt,belatedly made,to establish that perhapsBanks was coerced or restrained in such a way as mightbring his solicitation out of the area of permissiblecollective activity and into the realm of the impermissible,counsel for Respondent recalled Strange to the stand forfurther examination.When it developed that Banks hadbeen away from his job for 15 minutes,Strange advancedthe thought in explanation that Banks could not get awaybecause he would have to push his way through the otheremployees.This was solely an afterthought and turned outto be an abortive one:TRIAL EXAMINER:Did he say he couldn't walkaway from them?A.No, he didn't say that. But I could see the doorwhere they were standing,46 he couldn'tcome outwithout pushing them around.*****It developed that there were no doors after all, but onlyan iron railing around the area with a space to enter orleave and room to duck under:Q. An iron rail-and has a two foot opening in it?A. That's right.Q. No door on it?A.No.*****Q.No obstruction to it at all?A.No, sir.*****TRIAL EXAMINER:Reese nevertold you that theywouldn't let him get away from the coke machine?THE WITNESS: No.After getting Banks' account of the union discussion it,the canteen, Strange reported it to Waldrop who camedown and got it verbatim from Banks. Waldrop then wentto Finley at his machine and asked him if he had askedBanks to serve on the Union'sorganizing committee,without specifying whether the request was made while hewas working,or even in the plant. Finley told him he hadnot.Waldrop returned later and told him that he hadevidence that he had done so, and told him and Jones toshut off their machines,go home, and to see C. J. Allen,general overseer of the card room,in the morning. Wal-drop testified that this was the first time in his 2 years as asupervisor that he had sent home or discharged anemployee.Next morning Allen saw Finley and Jones in his officesaid to them,according to his own testimony,that he hadheard they had "created quite a disturbance"in the plant.Finley said that they had not created any disturbance butthatWaldrop had sent them home for union activities, andJones asked him what he meant by a "disturbance."Finley said that Allen was going to fire them and asked iftheycouldnotgettheirmoney then.Finley'suncontroverted testimony is that Allen also said when hedischarged them that they had been "good workers andgood hands"but that he was going to have to let them go"to protect the other employees in the plant."Allen calledup the personnel department to arrange for their time, andFinley and Jones left.Asked while testifying what he meant by a disturbance,which by that time in Allen's characterization had becomea "bad disturbance created among other employees," histestimony was:Q. And what did they say, or either of them?A.-Mr. Jones spoke up and said, what is creatingadisturbance?Then I tried as best I could toexplain-what a disturbance was; that they weredisturbing other people,and interfering with otherpeople, or drinking,or gambling, or any type of [sic]where it involved disturbing other people, in myopinion that was a disturbance.TRIAL EXAMINER:Well, what was the disturbancein this case.THE WITNESS:Other people,they had disturbedother employees.TRIAL EXAMINER:By what?THEWITNESS:Theyhaddisturbedotheremployees.TRIALEXAMINER:By doing what?*****THE WITNESS:Stopping other people.TRIAL EXAMINER:You mean talking to them?THE WITNESS: Talking to them, yes.TRIAL EXAMINER:These people at the cokemachine they were at the coke machine-what I'mtrying to find out; what were they stopped from?THE WITNESS: They were disturbed-everyonehas a perfect right to go to the vending area-, andthey have a right to drink it without being disturbed.It is obvious from this testimony and from the record asa whole, that when in one of Respondent's plants, even ina rest area and on their own time, a prounion employeeasks a nonunion employee to join the Union,without more,in Respondent's lexicon he creates a disturbance.After theyhad been discharged,although nothingremained to be done so far as Finley and Jones wereconcerned, Allen nevertheless interrogated the four otheremployeeswhom he had said he intended to see,^" Strange testified that the soft drink machine was 65 yardsfrom where Strange was J.P. STEVENS249concerning the union discussion in the canteen, but whomhe had not gotten around to before the discharges.47e.The Estes plantWilliamCoker:Coker had worked 23 years forRespondent as a weaver until his discharge on May 25,1965.He had always worked on the first shift, as apermanent first-shiftemployee until November 1964,when Respondent transferred him to the second shift, withhours from 4 p.m. to midnight. At this time he came underthe supervision of Shannon McCall, second-shift overseer,and J. C. Blackston, general overseer of weaving.Coker became active in the Union and his nameappeared periodically on union leaflets distributed at theplant, as a member of its organizing committee. The firstsuch leaflet appeared on July 22, 1964, presenting the casefor the Union and asking employees to sign the cardsattached to the leaflet. The names of Coker and four otheremployees were attached as members of the Union'sorganizing committee48 for the Estes mill.Respondent'sreaction here as elsewhere was immediate. On July 24 itaddressed a letter to the members of the committee,including Coker, making clear, as it had done at otherplants, that it was determined to oppose the Union.During the latter partof October 1964, Coker wrote alengthy letter to the "Saluda Valley Record" detailing themerits of the Union and describing its history with relationto the history of the textile industry in the South. The letterwas in replyto an antiunionletter which had appeared inthe same newspaper. The "Saluda Valley Record" refusedpublication, so the Union published the letter over Coker'ssignatureon the leaflet dated October 22, 1964, anddistributed it at the plant gate. It was 2 weeks later thatRespondent transferred him to the second shift. About thistime McCall told Coker, while the latter was tending hislooms, that the Union was only interested in his money andthat most of its members would like to get out of it.On November 23, 1964, Respondent wrote Coker up forreporting early for work on the second shift, and talkingwith other employees, something he had been doing over along period of time. It was the first personnel action reportRespondent had given him since March 1961. Blackstontestified:Our gate opens thirty minutes before shift change;any employee is free to come in if they like. Mr. Cokerdown at the old mill would come in and would sit inthe canteen almost until time to turn the clock pick,and then go to his job. Well I noticed one particularday, this particular day I had the report made out, thathe was there just about at three-thirty, and I saw himtalking to six different weavers; so up close to changetime, I went to him and asked if he'd mind waitinguntil ten minutes before four to come into the weaveroom-and he said he would be glad to, and he didn'tdo it any more, as far as I know.In view of Blackston's own testimony that this was thefirst time Coker had been asked not to come so early intothe weave room, and that he did not do so thereafter, Iwould be at a loss to know why he should have takendisciplinary action against him were it not for his furthertestimony:Q. [By Mr. Butler]-You told him to stop?A.Yes.Q. And he said he would?A. That's right,and he did.Q. [By Mr. Butler] So you made up these, afterNovember of 1964, when you knew he was reallypushing the union, you started making up these write-ups on him;isn't that correct?A. That's right.The next writeups were on March 26 and March 30, formaking seconds and "not inspecting his cloth like heshould." Blackston said he was making too many seconds.Coker's undisputed testimony is that his seconds at thattime were 12.49 or 12.47,which was average.His lastwriteup on May 15 was for not inspecting properly. Thiswas 2 days after the Union lost the election at the Estesplant.The election was preceded by various interrogations byWaldrop, Jones, andMcCallof union adherents. JohnHenderson,a doffer still employed, testified that aboutMarch 15 Waldrop called him to his office and, afterasking him if he liked his job inquired if anybody had been"putting pressure"on him, said if they had been therewere "ways to get it off you." Getting to the point,Waldropasked him if Stamps,a union organizer,had been to hishome, and when Henderson told him he had, Waldrop saidthat Henderson could run himoff ifhe wanted to, and if heneeded help in that respect to send for him, Waldrop. Afew days later Waldrop came to Henderson's place of workand, referring to their previous conversation,asked him ifhe had run Stamps off as he said he was going to do, andHenderson said Stamps had not been to his home. Later inthe day,Henderson,disturbed by this conversation, wenttoWaldrop and asked him the meaning of his remarks.Waldrop replied that he "happened to know" that unionorganizers had been to his home, and that the Company"knew when they came to your house and when they cameto anybody else's house,"and "what kinds of cars theydrive."WhenHendersonprotestedthatunionrepresentatives had not been to his house, Waldroprepeated that the Company knew that they had been, andcharged Henderson with lying about it. As a bill ofparticulars,Waldrop declared that he "happened toknow" that a union organizer had been to his home and"opened the gate for your wife on Saturday, with thegroceries,when she come in the house."Waldrop's testimony was a plea in confession andavoidance:I said, well, John,I says,-there's a lot of pressurebeing put on my people, but I says it's not necessaryto yield to it--He didn't wantto hurt anybody's feelings, thatanybody waswelcome inhis house-Several daysafter that-I said by the way, John, I says, had anymore company? No. So I walked off.*****TRIAL EXAMINER: This is John who, now?THE WITNESS: Henderson...Isaid what's onyour mind, John?-He says, what were you talkingabout?Well, I said, well, somebody said you hadsome more company-I said, yes, John, I hear aboutit-I acknowledged the fact that I knew there was"t This interrogation was wholly irrelevant since their discharge"Of these five only Edward Davis, a filling duffer was stillhad already been effectuated and was not affected by informationemployed at the time of the hearing. Respondent's efforts toreceived subsequently These employees testified only that theypersuade him to leave the Union are hereinafter relatedhad been asked at one time or another by Finley and Jones, ontheir own time,to join the Union 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisitorsgoing around to different homes in ourtown-that's common knowledge all over town. Idon't have any particular way of having informationfed back to me; it's lust common knowledge,everybody knows; so-everybody knows what's goingon about the Union-I says, anything you want to tellme, all right; I says, I understand. I'm not asking youany questions.Edward Davis, a filling doffer, the only one stillemployed of the employees whose name appeared on theunion leaflets along with that of Coker, testified withoutcontradiction that Waldrop watched him constantly afterhis name was publicized, and that Waldrop called him tothe office about the time of the election and asked himwhat he had against Respondent, saying that "all this stuffthat these people was putting in my head was a bunch ofbull."Waldrop embraced the occasion to give him awriteup for being out the day before, the only writeup hehad been given in recent years, and the second in his 9years' employment.Jack Spearman, also still employed at the time he tookthe stand, testified without contradiction that during thefirstpartofApril 1965,McCall, his and Coker'ssupervisor, asked him if any of the union people had beento see him and advised him to have nothing to do with theUnion.The undisputed testimony of Earl Sherman, stillemployed, is that in April, after he had attended a unionmeeting one morning, his second hand, Harold Jones,asked him who the other fellow was with him, andSherman told him it was Jack Spearman. In a laterconversation Jones asked him if he was going to vote in theelection a few days away, stating that if they did not keepthe Union out of the plant it would be a mess. Jones deniedwhile testifying having the first conversation and said hedid not recall the second. I find he made in substance thestatements and questions attributed to him on bothoccasions.About a half hour after Coker came to work on May 24,1965, on the second shift, and while he was inspecting his61 looms, he noticed that some salvage was torn from thecloth being woven on loom 46. He initialed the cloth andpassed on the other looms intending to return to 46 later.McCall, however, when making his results [rounds]shortly afterwards, saw the torn place and cut it out. Thecloth doffer cut off the cloth at this point, marked it ashaving been run on the first shift and gave it to McCall. Itwas some 3 or 4 feet in length. Coker's testimony is thatonly about a yard and a half had been run on his own shiftduring the half hour or so since coming on duty. That mostof this cloth was woven on the previous shift is notcontroverted, and in fact Coker was not, as Blackstoneventually testified, discharged because of this fault or formaking seconds, but for failing to inspect his clothcorrectlyMcCall's testimony is that the fault in the clothwas underneath the loom, and that Coker would have hadto stoop down and look under the loom to see it and that heshould have done so. Coker's statement is that he wascoming back to the loom.Coker worked the remaining hours of his shift withoutbeing spoken to by management concerning the tornsalvage, but when he arrived at work the followingafternoon, Blackston called him to his office where heshowed Coker the cloth, told him he had been spoken tobefore about making seconds, and discharged himAt the hearing, however, he contended on cross-examination that Coker had not been discharged formaking seconds but for failing to inspect correctly.Q.You know, of course, that Mr. Coker's seconds,the last week he worked, were much lower than otherweavers in the weave room, weren't they?A. I haven't said anything about Mr. Coker'sseconds, the week he was discharged 9Q. And even the week prior to that?A. I didn't say anything about his seconds then.TRIAL EXAMINER. What do you mean, sir, youdidn't say anything about it9THE WITNESS: He wasn't terminated because hisseconds were so high; he was terminated because hewasn't properly inspectingTRIALEXAMINER: And the result of betterinspection is [fewer] seconds, is that it?THE WITNESS: Well, in a general sense, yes....Coker's credited testimony is that the method ofinspection he followed on May 24 was the same he hadbeen following ever since he was employed I havepreviously observed that seconds are continually beingmade in all Respondent's plants, and that weekly recordsof seconds are regularly posted. It is not denied thatCoker's seconds were fewer than average during the last 2weeks of his employment, and it is not contended that theyweremore than average at any time. Since the endpurpose of a weaver's checking his cloth is to helpminimize the number of seconds he produces, I cannotattach to Coker's alleged failure to inspect his cloth in theprescribedmanner the importance which Respondentpurports to ascribe to it. I am persuaded that Respondentemphasized Coker's alleged shortcomings in inspectingwhen it became apparent during the hearing that it couldnot plausibly advance his percentage of seconds as thereason for discharge, and that its real reason was hismembership in the Union, particularly his activity as amember of its organizing committee and his attemptedadvocacy of its cause in the newspapers.3.The Roanoke Rapids areaaThe Patterson plantJohn Little and Leslie Hancock.Little and Hancockwere stitchers on the second shift in the cloth room. Theirimmediate supervisor wasWilliePulley,brother ofCharles Pulley, general overseer of the cloth department.The latter worked regularly on the first shift andoccasionally on the second. Kenneth Young and RobertHaskins were stitchers on the first shift, and Little hadtrained both of them in their jobs. As the rolls of clothcome off a loom the duty of the stitcher is to sew four to sixof them together, end to end. The rolls then go to theinspecting table where the inspector examines them, andthen to the loop-breaking machine and the warehouse.When Little and Hancock arrived at the plant on theafternoon of August 5, 1964, the Union was passing outleaflets on the road in front of the plant. They acceptedsome and talked with one of the organizers for a whilebefore entering the plant. Around 6 p.m., their usual time,Little and Hancock went to the washroom to eat supper.While they were getting a drink at the snack bar FrankArmstead, an overseer on the second shift, asked Little ifhe had been "handing out union papers" on the road infront of the gate that morning. Little said he had not. Thetwo then went into the adjoining room and ate supper[.][They then went to the waterhouse for a smoke] andHancock took from his pocket the leaflet he had beenhanded and the two of them were reading it when WilliePulley came in. Little said jokingly, "Willie, you've got to J.P. STEVENS251write us up, we're reading papers." Pulley told them thatwas their privilege during their break. Pulley deniedhaving this conversation. He was a hesitant, evasivewitness and I do not credit his denial.Supper finished, Hancock hung the leaflet on the towelrack and they returned to work. They came back to thewashroom just before the end of the shift at midnight, andHancock took the leaflet from the towel rack and it waspassedaround and commented on, and Hancockattempted to procure the signature of one of the employeeson the union application card attached to it. While this wastaking place, Sidney Matthews,assistantoverseer inweaving, entered and was present part of the time.Two days later, on August 7, during the second shift,Crumpler came to the stitching machine and afterexamininga roll of cloth which Finley, and another whichHancock,had sewn, summoned Bobbit, assistantsuperintendent, and Robert Pulley, and told them to lookat the two rolls on which he said the seams were poorlysewed, and "take whatever steps" were necessary tocorrect the situation. Bobbit and Pulley measured some ofthe seams with a ruler, found that some were crooked andcut them out and brought them to Crumpler's office. Thetwo stitchers were then called to the office and discharged.It is uncontroverted that Bobbit and Pulley had neverbefore measured seams to seejusthow crooked they were,and the record shows that the machines on which thestitchers worked could not sew perfectly straight seams.The question was always just how crooked they were. Ifthefabricatingplantdeemed them too crooked,supervision there called it to the attention of supervision inthe Patterson plant. Charles Pulley's testimony is that thefabricatingplanthad been complaining about crookedseams constantly since at least the previous April, and thatall stitchers were constantly being cautioned about it, andthat the situation would improve for awhile and thenbecome worseagain.It is apparent that crooked seams,likeseconds, were always a problem. Robert Pulleyadmitted, however, that he had never before known astitcher to be discharged for this reason.On redirectexaminationhe stated that he had neverbefore been able to attribute crooked seams to anyparticular stitcher. On recross it developed that this wasbecause never previously had he stood alongside astitcher'smachineto examiner the stitchingin the mannerofCrumpler at Finley's [Little's] and Hancock'smachines, for the express purpose of catching a stitcher inthe act of sewing crookedseams.The redirect and recrosswere as follows:Q. [By Mr. Butler]Mr. Pulley, you've neverdischarged a stitcher before, have you, sir,-forsewing crooked seams?A.Not for crooked ones, no sir.*****Q. [By Mr. Blakeney] Have you ever been able toascertain,to identify, crooked seams with anyparticular stitcher before?A.No sir, not any particular machine I wouldn't-TRIAL EXAMINER:Well, do you mean that on noneof these occasions when complaints were being madeabout sewing crooked seams-that you at any timewere never able to say that such-and-such a stitcherhad sewn a crooked seam on such-and-such a roll?THE WITNESS: That's right-we couldn't identifyone from another at that time, unless they was caughtsewing them that way.TRIAL EXAMINER:What was it that enabled you toidentify them on the occasionin question?A. That was when Mr. Crumpler went out thereand caught them himself-and then pulled the seamsout.The record seems clear. Crumpler, knowing thatcrooked seams were continually being sewn by allstitchers and that the only way to ascertain which stitcherswere sewing which seams was to stand for a time at themachines and observe the cloth; on August 7, 1964, for thefirst time, went to the stitching machines while Little andHancock, were operating them and ascertained that someof the seams they sewed were crooked, a discovery whichhe was certain to make if he stayed there any length oftime, and which he would certainly have made if he hadwatched the machines while they were being operated byYoung and Haskins .49If there were any question in my mind that Respondentwatched the seams sewn by these two employees in orderto find a pretext for their discharge, it would be dispelledby the testimony of Haskins, still employed byRespondent, who testified that shortly after he took overfrom Little on the second shift after his discharge, heaskedWilliePulleywhy Little and Hancock wereterminatedand Pulley said that he did not exactly knowbut that he thought it was because of the Union, and thathe had told them several times that if they were for theUnion they should keep their mouths shut, adding, "If youare, keep your mouth shut and don't tell everybody yourbusiness unless you want to get fired." Pulley also toldHaskins that Little was a good worker and that he couldsew seams as well as any stitcher, or better.MorrisMoseley, a loop breaker still employed byRespondent, testified to helping Robert Pulley and Bobbitwhen they measuredthe seamssewn by Little andHancock, and that he had never witnessed such aproceeding before. To him, the seams looked as good asany otherseams.On the day Little and Hancock weredischarged Moseley asked Willie Pulley the reason andPulley said he did not know but he thought it was becauseof the Union.Pulley denied making these statements to Haskins andMoseley. I found Pulley to be a hesitant and reluctantwitness.Ido not credit his denial. I find that Respondentdischarged Little and Hancock for their interest in theUnion.Daniel MurrayMurray had worked for Respondentabout a year as a laborer whose job it was to clean 12toilets, when he was discharged on September 12, 1964, byForeman Walls, allegedly for failing to keep them clean.The General Counsel's case rests upon the fact thatMurray testified under subpena at the first hearing, and hecontends that his eventual discharge was for this reason,and hencein violationof Section 8(a)(4) of the Act.Murray's testimonyin thishearing was that when hewas hired Snow Kirby, personnel director, said thatRespondent did not wanta union andthat he replied thathe knew that, and that he did not want one either. In fact,Murray did not join the Union, so far as the record reveals,and there is no showing that Respondent believed he did."'As previously stated Little had trained both Young andHaskins 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere was a great deal of testimony pro and con as to howclean Murray kept the toilets. I do not find it necessary toresolve the question, since, in my opinion, the GeneralCounsel did not establisha prima faciecase. I shallrecommend that the complaint be dismissed as to DanielMurray.IV.SUMMARYThe record in the instant hearing demonstrates thatRespondent has continued to pursue its plan and patternof conduct as revealed in the 1964 hearing, and describedin my Trial Examiner's Decision of July 26, 1965, to crushthe union movement in its plants with small regard for themeans employed. In further pursuing this end itdischarged, I find, 19i° of the 28 employees named in thecomplaint, and discriminated against one other, JamesRosemond, in the allocation of overtime work.Thisdiscriminationagainst its employees in theexercise of their right of self-organization was precededand accompanied by various threats to discharge,extensive and repeated interrogation of employees as totheir own interest in the Union and that of their fellowemployees and their presence at union meetings, by givingemployees the impression that their union activities wereunder surveillance both while in attendance at unionmeetings and at their homes, altering its workingconditions so as to reduce contacts between employees,encouraging and assisting employees in withdrawing fromthe Union and threatening to discharge them if they didnot,atthe same time encouraging and permittingemployees to engage in antiunion activity during workinghours while prohibiting other employees from engaging inactivity on behalf of the Union even on their own time.The conditioned reflex nature of Respondent's reactionto their union activities, even on their own time, isillustratedamong numerous other incidents by thedischarge of Finley and Jones at the White Horse plant,and Frank Wojeck and James Hill at the Slater plant.When Banks' foreman, Strange, sent him over to the cokemachine to see what a group of employees includingFinley and Jones were discussing during a break periodand Banks returned to report that they were talking aboutthe Union and that Finley and Jones had solicited hismembership, Respondent discharged both of them for"disturbing" employees, which General Overseer Allendefined repetitiously while testifying as "talking" withthem about the Union, a thing which he equated with"drinking or gambling, or any type of where it involveddisturbingotherpeople.""That,"he said, was a"disturbance." So he discharged them for their unionactivity, by definition violative of the Act.Wojeck, at the Slater plant, was discharged aftercomplaints by supervisorsmade on the day of hisdischarge that he was "interfering" with other employees,a charge like that of "disturbing" without particularity asto time, place, and circumstances, concerning which hisforeman, Dempsey, admittedly had no knowledge, whichhe did not investigate, and information as to which herefused Wojeck when he asked the reason why. Instead,Dempsey discharged him and he and another supervisorejected him physically from the plant.Similarly,when James Hill solicited the unionmembership of Cook, Parris and Edwards on his and theirown time in a rest area, and Cook had reported this toForeman Brinkley, Hill was issued a personnel actionThe record of the 1965 hearing reflects the continued,systematic determination of this employer as revealed bythe record of the 1964 hearing, to destroy the Union rootand branch by discharging its most active members on anypretext which might come to hand, or could be invented,by threatening to discharge others unless they come tomanagement and renounce the Union, and by provokingtheresignationofstillothersfromRespondent'sreport for "bothering" other employees. When Hill askedinwhat way he had bothered other employees and whothey were, he was refused this information. At the sametime, he was told that if there were any further complaintsof the same nature he would be subject to discharge. Sincehe was not appraised of what the complaints were so thathe might avoid them, and since in fact they were that hehad been discussing the Union, it was inevitable thatsimilar complaints would not be long forthcoming andHill's discharge "automatically" effectuated. In fact, therewere no further complaints within the 10 days interveningbefore his termination. But the activities of the antiunionemployees assumed the form of hazing, culminating inhanging at his work place a cup with a sign attachedrequesting money for him to use in looking for another job.Hill reported several of these instances to Brinkley whosaid he would look into them. As to the cup and sign,Brinkley called Hill to his office to ask him about it withoutreassuring him as to his employment, or disassociating theRespondent from this act of coercion.When Hill went to Brinkley, on the advice of hisforeman, to tell him that he had refused to talk to anemployeewho had approached him, a precautionoccasioned by Brinkley's warning 10 days before that anyfurther complaint of this talking would result in hisdischarge,Brinkley discharged Hill on the spot forreporting the incident.InRespondent's connotation of the term, the unionemployees were not "bothered" by the above relatedinstances, but nonunion employees were "bothered" whenthe others spoke to them about the Union on their owntime. This was the upshot of Respondent's posted noticethat "no person will be allowed to carry on union activitieson the job" which not only failed to define what "on the jobmeant,"permittingsupervision to interpret it assynonymous with "at the plant," and of Respondent'spointedly refraining from enjoining antiunion activities.So with the union employees' activities as contrastedwitu the open antiunion activities of Respondent'sforemen. In spite of its best efforts, Respondent was hardput to discover any instance of solicitation of unionmembership on company time. The union employeessedulously complied with what they knew to be the truerule, that working time was company time, and thatactivities on their own behalf and on behalf of the Unionshould be confined to their own time. Respondentflagrantly violated its own rule, whether correctly orincorrectly stated. Its supervisors, seemingly as a matterof course and of right, widely interrogated employees as totheir union activities, and expressed open hostility to theUnion during work periods, threatened its employeesexplicitly and implicitly with discharge if they joined it,and encouraged and aided antiunion employees to drivetheUnion from the plant by activities conducted oncompany time.'"These employeesareBen Suratt,WylieHill,HubertJamesHill,Leroy Reeves, Willis Young,RufusFinley,DonaldVarnadore, John Fulbright, Oliver Durham, Willard Page, JuniorJones, William Coker, John Little, and Leslie HancockHulsey,W 0 Epps, Jake Owens, Arthur Dean, Frank Wojeck, GENERAL ELECTRIC COMPANY253employment. No other conclusion can be drawn than thatRespondent has largely succeeded in its purpose.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.VI.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Itwill be recommended that Respondent offer thoseemployees whose names appear in Appendix A [BoardAppendix substituted for Trial Examiner's Appendix]immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice toseniority and other rights and privileges, and make themwhole for any loss of earnings they may have suffered byreason of the discrimination against them by payment tothem of a sum of money equal to that which they wouldhave earned as wages from the date of the discriminationagainst them, to the date of offer of reinstatement lessinterim earnings, and in a manner consistent with Boardpolicy set out in F.W. Woolworth Company,90 NLRB289, andCrossett Lumber Company,8 NLRB 440, to whichshall be added interest at the rate of 6 percent per annumas prescribed by the Board inIsis Plumbing & HeatingCo., 138 NLRB 716, and offer to James Rosemondovertime work in accordance with the practice of offeringovertime work prior to the date overtime work was firstdiscriminatorily withheld from him and make him wholefor loss of overtime pay during the period of time overtimewas discriminatorily withheld from him, with interest at6 percent.I shall also recommend that Respondent preserve andmake available to the Board or its agents, upon request,for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel recordsand reports, and all other records and reports necessary toanalyze the amount of backpay due and the right toreinstatement under the terms of these recommendations.In order to make effective the interdependent guaranteesof Section 7 of the Act, I shall recommend that theRespondent cease and desist from, in any manner,infringing upon the rights guaranteed in that section.N.L.R.B. v. Express Publishing Co.,312 U.S. 426;N.L.R.B.v. Entwistle Mfg. Co.,120 F.2d 532 (C.A. 4).In view of my findings that Respondent's antiunionactivities as described above constitute a practice and apattern of conduct designed to thwart, and which hadthwarted, the attempts of its employees to organize and myfinding that Respondent has pursued this practice andpattern with a calculated disregard for the proscriptions oftheActand of my belief that the conventionalrecommendations which I hereinafter make do not fit thesituation here revealed, and will not adequately restore thestatus quo, I recommend to the Board that it consider suchother and further remedies which it may deem appropriateinorder better to effectuate the policies of the Act.Conclusions of Law1.The Union is a labor organization within the meaningof Section 2(5) of the Act.2.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.By discriminating in regard to the hire or tenure ofemployment of these employees whose names appear inAppendix A [Board Appendix substituted for TrialExaminer's Appendix], thereby discouraging membershipin the above Union, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.4.By discriminating in regard to the hire and tenure ofemployment of Ben Suratt, Wylie Hill, Hubert Varnadore,John Fulbright, and Willis Young, Respondent has alsoengaged in unfair labor practices within the meaning ofSection 8(a)(4) of the Act.5.By engaging in interference, restraint, and coercion,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.6.Respondent did not violate the Act by discriminatingwith respect to the hire and tenure of employment ofFranklinMoore, Bobby Spoon, Joe Manley, JuanitaFaulkenberry, and Daniel Murray.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.General ElectricCompanyandLocal 761,InternationalUnion of Electrical, RadioandMachineWorkers, AFL-CIO. Case9-CA-3570.March 6,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAOn May 5, 1966, Trial Examiner Sidney D.Goldberg issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief;'the Charging Party filed an answering brief.'The Respondent filed a motion for receipt of evidence ofrelevant events that occurred after the Trial Examiner's Decision,the Charging Party filed an opposition thereto The motion isdeniedThe Respondent also filed a motion for oral argument Therequest is hereby denied, as the record, including the exceptionsand briefs, adequately reflects the issues and the positions of theparties.163 NLRB No. 31